 
EXHIBIT 10.43
 
LEASE AGREEMENT
 
between
 
NL VENTURES V PLANT CITY, L.P.


as Lessor
 
and
 
MODTECH HOLDINGS, INC.


as Lessee



--------------------------------------------------------------------------------



TABLE OF CONTENTS



       
Page
   
ARTICLE I
             
Section 1.01
 
Lease of Premises; Title and Condition
 
1
Section 1.02
 
Use
 
2
Section 1.03
 
Term
 
2
Section 1.04
 
Options to Extend the Term
 
2
Section 1.05
 
Rent
 
3
             
ARTICLE II
             
Section 2.01
 
Maintenance and Repair
 
3
Section 2.02
 
Alterations, Replacements and Additions
 
4
   
ARTICLE III
             
Section 3.01
 
Severable Property
 
5
Section 3.02
 
Removal
 
5
Section 3.03
 
License of Incidental Rights
 
5
   
ARTICLE IV
             
Section 4.01
 
Lessee’s Assignment and Subletting
 
5
Section 4.02
 
Transfer by Lessor
 
6
Section 4.03
 
Assignment/Subletting Exceptions
 
6
   
ARTICLE V
             
Section 5.01
 
Net Lease
 
7
Section 5.02
 
Taxes and Assessments; Compliance With Law
 
8
Section 5.03
 
Liens
 
10
Section 5.04
 
Indemnification
 
11
Section 5.05
 
Permitted Contests
 
12
Section 5.06
 
Environmental Compliance
 
13

 
 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

       
Page
   
ARTICLE VI
             
Section 6.01
 
Intentionally Deleted
 
16
Section 6.02
 
Condemnation and Casualty
 
16
Section 6.03
 
Insurance
 
18
   
ARTICLE VII
             
Section 7.01
 
Conditional Limitations; Default Provisions
 
20
Section 7.02
 
Bankruptcy or Insolvency
 
24
Section 7.03
 
Additional Rights of Lessor
 
24
   
ARTICLE VIII
             
Section 8.01
 
Notices and Other Instruments
 
25
Section 8.02
 
Estoppel Certificates; Financial Information
 
26
   
ARTICLE IX
             
Section 9.01
 
No Merger
 
28
Section 9.02
 
Surrender
 
28
Section 9.03
 
Time
 
28
Section 9.04
 
Separability; Binding Effect; Governing Law
 
28
Section 9.05
 
Table of Contents and Headings; Internal References
 
28
Section 9.06
 
Counterparts
 
28
Section 9.07
 
Lessor’s Liability
 
29
Section 9.08
 
Amendments and Modifications
 
29
Section 9.09
 
Additional Rent
 
29
Section 9.10
 
Consent of Lessor
 
29
Section 9.11
 
Quiet Enjoyment
 
29
Section 9.12
 
Holding Over
 
29
Section 9.13
 
Compliance with Terrorism Laws
 
30
Section 9.14
 
Financing and Subordination, Non-Disturbance and Attornment
 
30
Section 9.15
 
Disclaimer of Purchase Rights
 
31

 
 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

       
Page
Section 9.16
 
Security Deposit
 
31
Section 9.17
 
Intentionally Deleted
 
32
Section 9.18
 
Intentionally Deleted
 
32
Section 9.19
 
Short Form Memorandum of Lease
 
32
Section 9.20
 
Separation of Lease
 
32
Section 9.21
 
Brokers
 
32
Section 9.22
 
Waiver of Jury Trial
 
32
Section 9.23
 
No Partnership
 
32
Section 9.24
 
No Construction Against Drafter
 
33
Section 9.25
 
Security Interest and Security Agreement
 
33
Section 9.26
 
Radon Gas Disclosure
 
33
         
EXHIBIT A
 
LEGAL DESCRIPTION
   
EXHIBIT B
 
PERMITTED EXCEPTIONS
   
EXHIBIT C
 
BASIC RENT SCHEDULE
   
EXHIBIT D
 
SEVERABLE PROPERTY
   
EXHIBIT E
 
IMMEDIATE REPAIRS
   
EXHIBIT F
 
LANDLORD’S WAIVER AND CONSENT
   

 
 
-iii-

--------------------------------------------------------------------------------


 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT (this “Lease”) dated as of _______________, 2006, is made
and entered into between NL VENTURES V PLANT CITY, L.P., a Texas limited
partnership (“Lessor”), and MODTECH HOLDINGS, INC., a Delaware corporation
(“Lessee”).
 
ARTICLE I
 
Section 1.01 Lease of Premises; Title and Condition. Upon and subject to the
terms and conditions herein specified, Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the premises (the “Premises”) consisting of:
 
(a) those parcels of land more particularly described in Exhibit A attached
hereto and made a part hereof for all purposes having the following address:
1602 Industrial Park Dr., Plant City, Florida 33566, together with all of
Lessor’s right, title and interest, if any, in and to all easements,
rights-of-way, appurtenances and other rights and benefits associated with such
parcel(s) of land and to all public or private streets, roads, avenues, alleys
or passways, open or proposed, on or abutting such parcel(s) of land
(collectively, the “Land”); and
 
(b) all of the buildings, structures, fixtures, facilities, installations and
other improvements of every kind and description now or hereafter in, on, over
and under the Land and all plumbing, gas, electrical, ventilating, lighting and
other utility systems, ducts, hot water heaters, oil burners, domestic water
systems, elevators, escalators, canopies, air conditioning systems and all other
building systems and fixtures attached to or comprising a part of the buildings,
including, but not limited to, all other building systems and fixtures necessary
to the ownership, use, operation, repair and maintenance of the buildings,
structures, fixtures, facilities, installations and other improvements of every
kind, but excluding all Severable Property (as defined in Section 3.01 hereof)
(collectively, the “Improvements”).
 
The Premises are leased to Lessee in their present condition without
representation or warranty by Lessor and subject to the rights of parties in
possession, to the existing state of title, to all applicable Legal Requirements
(as defined in Section 5.02(b)) now or hereafter in effect and to liens and
encumbrances listed in Exhibit B attached hereto and made a part hereof
(collectively, “Permitted Exceptions”) for all purposes. Lessee has examined the
Premises and title to the Premises and has found all of the same satisfactory
for all purposes. LESSOR LEASES AND WILL LEASE AND LESSEE TAKES AND WILL TAKE
THE PREMISES “AS IS”, “WHERE-IS” and “WITH ALL FAULTS”. LESSEE ACKNOWLEDGES THAT
LESSOR (WHETHER ACTING AS LESSOR HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT
MADE NOR SHALL LESSOR BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii)
THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LESSOR'S TITLE THERETO, (v)
VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix)
CONDITION, (x) MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION, (xiii)
DURABILITY, (xiv) OPERATION, (xv) THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE,
HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR (xvi) COMPLIANCE OF THE PREMISES
WITH ANY LAW; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY LESSEE. LESSEE
ACKNOWLEDGES THAT THE PREMISES ARE OF ITS SELECTION AND TO ITS SPECIFICATIONS
AND THAT THE PREMISES HAVE BEEN INSPECTED BY LESSEE AND ARE SATISFACTORY TO
LESSEE. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE PREMISES OF ANY
NATURE, WHETHER LATENT OR PATENT, LESSOR SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT). The provisions of this paragraph have been
negotiated and are intended to be a complete exclusion and negation of any
warranty by Lessor, express or implied, with respect to any of the Premises,
arising pursuant to the Uniform Commercial Code or any other law now or
hereafter in effect or arising otherwise.


--------------------------------------------------------------------------------

 
 
Section 1.02 Use. Lessee may use the Premises for any purpose allowed under
current zoning requirements and for no other purpose. Lessee shall not knowingly
use or occupy or permit any of the Premises to be used or occupied, nor
knowingly do or permit anything to be done in or on any of the Premises, in a
manner which would (i) make void or voidable or cause any insurer to cancel any
insurance required by this Lease, or make it difficult or impossible to obtain
any such insurance at commercially reasonable rates, (ii) make void or voidable,
cancel or cause to be canceled or release any material warranty, guaranty or
indemnity running to the benefit of the Premises or Lessor, (iii) cause
structural injury to any of the Improvements, (iv) constitute a public or
private nuisance or waste; or (v) violate any Legal Requirements (as defined
below).
 
Section 1.03 Term. This Lease shall be for a Primary Term of twenty (20) years
beginning on November 1, 2006, and ending at 11:59 p.m. on October 31, 2026. The
time period during which this Lease shall actually be in effect, including the
Primary Term and any Extended Term (as defined hereinbelow), as any of the same
may be terminated prior to their scheduled expiration pursuant to the provisions
hereof, is referred to herein as the “Term.” The term “Lease Year” shall mean,
with respect to the first Lease Year, the period commencing on the date hereof
and ending at 11:59 p.m. on October 31, 2007, and each succeeding twelve (12)
month period during the Term.
 
Section 1.04 Options to Extend the Term. Unless an Event of Default (as defined
herein) has occurred and is continuing at the time any option is exercised,
Lessee shall have the right and option to extend the Lease Term for two (2)
additional periods of five (5) years each, each commencing immediately after the
expiration of the then existing term of this Lease (an “Extended Term”), unless
this Lease shall expire or be terminated pursuant to any provision hereof.
Lessee shall exercise its option to extend the Term for each of the Extended
Terms by giving written notice of intent to Lessor at any time not more than 24
or less than 9 months prior to the expiration of the then existing Term or
Extended Term. Upon the request of Lessor or Lessee, the parties hereto will, at
the expense of Lessee, execute and exchange an instrument in recordable form
setting forth the extension of the Term in accordance with this Section 1.04. If
Lessee timely and properly exercises the foregoing option(s), the Basic Rent due
shall be set forth in Exhibit C, and all other terms and conditions of this
Lease shall be applicable.

-2-

--------------------------------------------------------------------------------


 
Section 1.05 Rent. In consideration of this Lease, during the Term, Lessee shall
pay to Lessor the amounts set forth in Exhibit C as annual basic rent for the
Premises (“Basic Rent”). Lessee shall pay Basic Rent and all other sums payable
to Lessor hereunder to Lessor (or, upon Lessor’s request, to any mortgagee(s) or
beneficiary(ies) identified by Lessor (whether one or more, the “Mortgagee”)
under any mortgages, deeds of trust or similar security instruments creating a
lien on the interest of Lessor in the Premises (whether one or more, the
“Mortgage”)) by wire transfer, in immediately available funds, as follows:
 
Bank: LaSalle Bank, Chicago, Illinois
 
ABA Routing #: 071 000 505
 
Account Number: 5201 588 695
 
Account Name: NL Ventures V LP Rent Account
 
Bank Contact: Tom Borow @ 773-864-2583,


or at such other address or to such other person as Lessor from time to time may
designate. Lessor shall give Lessee not less than fifteen (15) days prior
written notice of any change in the address to which such payments are to be
made. If the party entitled to receive Basic Rent or such party’s address shall
change, Lessee may, until receipt of notice of such change from the party
entitled to receive Basic Rent or other sums payable hereunder immediately
preceding such change, continue to pay Basic Rent and other sums payable
hereunder to the party to which, and in the manner in which, the preceding
installment of Basic Rent or other sums payable hereunder, as the case may be,
was paid. Such Basic Rent shall be paid in equal monthly installments in advance
on the first day of each month. Any rental payment made in respect of a period
which is less than one month shall be prorated by multiplying the then
applicable monthly Basic Rent by a fraction the numerator of which is the number
of days in such month with respect to which rent is being paid and the
denominator of which is the total number of days in such month. Lessee shall
perform all its obligations under this Lease at its sole cost and expense, and
shall pay all Basic Rent, and other sums payable hereunder when due and payable,
without notice or demand.


ARTICLE II
 
Section 2.01 Maintenance and Repair.
 
(a) Lessee acknowledges that it has received the Premises in the condition
disclosed in the Property Condition Report (the “Property Condition Report”),
prepared by LandAmerica Assessment Corporation and dated September 12, 2006 (LAC
Project No.: 06-40635.1). Lessee, at its own expense, agrees to repair or cause
to be repaired all of the necessary repairs not related to the roof as cited in
the Table 1 of the Property Condition Report (a copy of which is attached hereto
as Exhibit E) within ninety (90) days after the date hereof. Lessee, at its own
expense, also agrees to repair, replace or install a new roof (but not, unless
necessary, the structural elements thereof) before December 31, 2007, in
compliance with the terms of Section 2.02 hereof such that the repaired,
replaced or new roof shall have a minimum remaining useful life equal to the
Term. Lessee, at its own expense, will maintain all parts of the Premises in as
good repair, appearance and condition as when received, reasonable wear and tear
excepted, and will take all action and will make all structural and
nonstructural, foreseen and unforeseen and ordinary and extraordinary changes
and repairs which may be required to keep all parts of the Premises in as good
repair and condition as when received, reasonable wear and tear excepted
(including, but not limited to, all painting, glass, utilities, conduits,
fixtures and equipment, foundation, roof, exterior walls, heating and air
conditioning systems, wiring, plumbing, sprinkler systems and other utilities,
and all paving, sidewalks, roads, parking areas, curbs and gutters and fences).
Lessee, at its own expense, will retain an independent consultant reasonably
approved by Lessor to conduct annual inspections of the roof and the heating and
air conditioning systems of the Premises and to provide Lessee and Lessor with a
written report of its findings. Lessee shall promptly cause a licensed
contractor to perform any recommended or necessary repairs or maintenance
measures reflected in such report. No more than once in any Lease Year (except
when Lessor has reasonable cause), Lessor, its contractors, subcontractors,
servants, employees and agents, shall have the right to enter upon the Premises
with prior notice during normal business hours (except in the event of an
emergency, in which case no notice shall be required) to inspect same to ensure
that all parts of the Premises are maintained in as good repair and condition as
when received, reasonable wear and tear excepted, and Lessee shall not be
entitled to any abatement or reduction in rent by reason thereof. Lessor shall
not be required to maintain, repair or rebuild all or any part of the Premises.
Lessee waives the right to require Lessor to maintain, repair or rebuild all or
any part of the Premises or make repairs at the expense of Lessor pursuant to
any Legal Requirements, agreement, contract, covenant, condition or restrictions
at any time.

-3-

--------------------------------------------------------------------------------


 
(b) If all or any part of the Improvements shall encroach upon any property,
street or right-of-way adjoining or adjacent to the Premises, or shall violate
the agreements or conditions affecting the Premises or any part thereof, or
shall hinder, obstruct or impair any easement or right-of-way to which the
Premises are subject, or any improvement located on an adjoining or adjacent
property to the Premises shall encroach onto the Premises, then, if Lessor is
not made whole by existing insurance policies, promptly after written request of
Lessor (unless such encroachment, violation, hindrance, obstruction or
impairment is a Permitted Exception) or of any person so affected, Lessee shall,
at its expense, either (i) obtain valid and effective waivers or settlements of
all claims, liabilities and damages resulting therefrom or (ii) if Lessor
consents thereto, make such changes, including alteration or removal, to the
Improvements and take such other action as shall be necessary to remove or
eliminate such encroachments, violations, hindrances, obstructions or
impairments. To the extent any easements are, in Lessor’s good faith judgment,
necessary for Lessee’s use and occupancy of the Premises as contemplated by this
Lease, upon Lessee’s written request, Lessor will execute such easements.
 
Section 2.02 Alterations, Replacements and Additions. Lessee may, at its
expense, make additions to and alterations of the Improvements, and construct
additional Improvements, provided that (i) the fair market value, the utility,
the square footage or the useful life of the Premises shall not be lessened
thereby, (ii) such work shall be expeditiously completed in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
the requirements of all insurance policies required to be maintained by Lessee
hereunder, (iii) no structural alterations shall be made to the Improvements or
structural demolitions conducted in connection therewith unless Lessee shall
have obtained Lessor’s consent and furnished Lessor with such surety bonds or
other security acceptable to Lessor as shall be reasonably acceptable to Lessor
(but in no event greater than the cost of such alterations or demolitions),
(iv) no additions, replacements or alterations (other than cosmetic, interior or
nonstructural alterations) which cost in excess of $100,000 shall be made unless
prior written consent from Lessor shall have been obtained, and (v) no Event of
Default exists. Cosmetic, interior or nonstructural alterations (including
demolition or construction of interior demising walls that are non-structural
and non load-bearing) that cost $100,000 or less shall not require prior written
consent from Lessor. All additions and alterations of the Premises, without
consideration by Lessor, shall be and remain part of the Premises (not subject
to removal upon termination) and the property of Lessor and shall be subject to
this Lease. To the extent that Lessor shall fail to respond to any request for
consent by Lessee pursuant to this Section 2.02 within fifteen (15) days after
receipt of such request, Lessor’s consent will be deemed given fifteen (15) days
after Lessor receives such request.

-4-

--------------------------------------------------------------------------------


 
ARTICLE III
 
Section 3.01 Severable Property. Lessee may, at its expense, install, assemble
or place on the Premises and remove and substitute any severable property used
or useful in Lessee’s business, all as more particularly described in Exhibit D
attached hereto and made a part hereof for all purposes (collectively, the
“Severable Property”). Upon the written request of Lessee, Lessor will enter
into an agreement subordinating its rights in the Severable Property on a form
substantially similar to that attached hereto as Exhibit F.
 
Section 3.02 Removal. So long as no Event of Default exists, Lessee may remove
the Severable Property at any time during the Term. Any of Lessee’s Severable
Property not removed by Lessee prior to the expiration of this Lease or thirty
(30) days after an earlier termination shall be considered abandoned by Lessee
and may be appropriated, sold, destroyed or otherwise disposed of by Lessor
without obligation to account therefor. Lessee will repair at its expense all
damage to the Premises necessarily caused by the removal of Lessee’s Severable
Property, whether effected by Lessee or by Lessor.
 
Section 3.03 License of Incidental Rights. During the Term, Lessor hereby grants
a license to Lessee for the use of the “Incidental Rights,” “Plans” and
“Property Agreements” that were conveyed to Lessor by and as defined in that
certain Bill of Sale and Assignment of Incidental Rights and Plans of even date
herewith.
 
ARTICLE IV
 
Section 4.01 Lessee’s Assignment and Subletting. Lessee may, for its own
account, assign this Lease or sublet the use of all or any part of the Premises
for the Term of this Lease so long as no Event of Default shall exist hereunder
and, subject to the provisions of Section 4.03 below, Lessee shall have obtained
Lessor’s and, if Mortgagee shall require, such Mortgagee's prior written consent
to such assignment or sublease. Any transfer of all or substantially all of the
assets or stock of Lessee, any merger of Lessee into another entity or of
another entity into Lessee, or any transfer occurring by operation of law shall
be deemed to constitute an assignment by Lessee of its interest hereunder for
the purposes hereof. Each such assignment or sublease shall expressly be made
subject to the provisions hereof. No such assignment or sublease shall modify or
limit any right or power of Lessor hereunder or affect or reduce any obligation
of Lessee hereunder, and all such obligations shall be those of Lessee and shall
continue in full effect as obligations of a principal and not of a guarantor or
surety, as though no subletting or assignment had been made, such liability of
the Lessee named herein to continue notwithstanding any subsequent modifications
or amendments of this Lease; provided, however, that (other than with respect to
any modifications required by law or on account of bankruptcy or insolvency) if
any modification or amendment is made without the consent of Lessee named
herein, such modification or amendment shall be ineffective as against Lessee
named herein to the extent, and only to the extent, that the same shall increase
the obligations of Lessee, it being expressly agreed that Lessee named herein
shall remain liable to the full extent of this Lease as if such modification had
not been made. Neither this Lease nor the Term hereby demised shall be mortgaged
by Lessee, nor shall Lessee mortgage or pledge its interest in any sublease of
the Premises or the rentals payable thereunder. Any sublease made otherwise than
as expressly permitted by this Section 4.01 and any assignment of Lessee’s
interest hereunder made otherwise than as expressly permitted by this
Section 4.01 shall be void. Lessee shall, within twenty (20) days after the
execution of any assignment or sublease, deliver a conformed copy thereof to
Lessor.

-5-

--------------------------------------------------------------------------------


 
Section 4.02 Transfer by Lessor. Lessor shall be free to transfer its fee
interest in the Premises or any part thereof or interest therein, subject,
however, to the terms of this Lease. Any such transfer shall relieve the
transferor of all liability and obligation hereunder (to the extent of the
interest transferred) accruing after the date of the transfer and any assignee
shall be bound by the terms and provisions of this Lease.
 
Section 4.03 Assignment/Subletting Exceptions. Notwithstanding the provisions of
Section 4.01, Lessee shall have the right to assign or sublet its interest in
this Lease or all or any portion of the Premises at any time without the consent
of Lessor or Mortgagee to (i) the surviving entity of any merger,
reorganization, consolidation or similar transaction with Lessee, (ii) any
Affiliate of Lessee, (iii) any person or entity who purchases substantially all
of the assets of Lessee (whether by means of a stock or asset purchase), or (iv)
any proposed assignee or sublessee that has a tangible net worth of
$10,000,000.00 or more, as shown on such prospective assignee’s or sublessee’s
most recent balance sheet prepared in accordance with GAAP, which balance sheet
may not have been prepared more than 6 months prior to such assignment or
sublease. In addition, Lessee may sublease up to 20% of the Premises to any
party without Lessor's consent. The exceptions afforded Lessee in this Section
shall be conditioned on the following:
 
(a) Lessee is not then in default beyond applicable notice and cure periods
hereunder;
 
(b) Lessor is provided a copy of such assignment or sublease;
 
(c) Any subletting or assignment of the Premises shall be subject to the terms
of this Lease and Lessee shall remain liable hereunder, as same may be amended
from time to time;

-6-

--------------------------------------------------------------------------------


 
(d) Each sublease permitted under this Section shall contain provisions to the
effect that (i) such sublease is only for actual use and occupancy by the
sublessee; (ii) such sublease is subject and subordinate to all of the terms,
covenants and conditions of this Lease and to all of the rights of Lessor
hereunder; (iii) that any security deposit paid by sublessee shall be pledged to
Lessor subject to the terms of the sublease and subject to Lessee’s right to
apply the security deposit in accordance with the sublease; and (iv) in the
event this Lease shall terminate before the expiration of such sublease, the
sublessee thereunder will, at Lessor’s option, attorn to Lessor and be entitled
to quiet possession of the Property for the term of the sublease and both Lessor
and sublessee waive any rights they may have to terminate the sublease or
possession thereunder, as a result of the termination of this Lease;
 
(e) Lessee agrees to pay, or to cause the assignee or sublessee, as applicable,
to pay, on behalf of Lessor any and all reasonable out-of-pocket costs of
Lessor, including reasonable attorneys’ fees paid or payable to outside counsel,
occasioned by such subletting or assignment. Further, Lessee agrees that Lessor
shall in no event be liable for any leasing commissions, finish-out costs, rent
abatements or other costs, fees or expenses incurred by Lessee in subleasing or
assigning or seeking to sublease or assign its leasehold interest in the
Premises, and Lessee agrees to indemnify, defend and hold harmless Lessor and
its partners, and their respective officers, directors, shareholders, agents,
employees and representatives from, against and with respect to any and all such
commissions, costs, fees and expenses; and
 
(f) In the case of an assignment of the entire Lease, the assignee agrees in
writing to honor and perform all of the obligations of Lessee hereunder from and
after the date of such assignment.
 
For the purposes of this Section, “Affiliate” shall be defined as with respect
to any Person, any other Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, and shall include the
spouse of any natural person, with the term “control” and any derivatives
thereof meaning the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise. “Person”
shall mean an individual, partnership, association, corporation or other entity.


ARTICLE V
 
Section 5.01 Net Lease.
 
(a) It is expressly understood and agreed by and between the parties that this
Lease is an absolute net lease, and the Basic Rent and all other sums payable
hereunder to or on behalf of Lessor shall be paid without notice or demand and
without setoff, counterclaim, abatement, suspension, deduction or defense.
 
(b) Except as otherwise expressly provided in this Lease, this Lease shall not
terminate, nor shall Lessee have any right to terminate this Lease or be
entitled to the abatement of any rent or any reduction thereof, nor shall the
obligations hereunder of Lessee be otherwise affected, by reason of any damage
to or destruction of all or any part of the Premises from whatever cause, the
taking of the Premises or any portion thereof by condemnation or otherwise, the
prohibition, limitation or restriction of Lessee’s use of the Premises, any
latent or other defect in any of the Premises, the breach of any warranty of any
seller or manufacturer of any of the Improvements or Severable Property, the
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution or winding-up of, or other proceeding affecting Lessor, the exercise
of any remedy, including foreclosure, under any mortgage or collateral
assignment, any action with respect to this Lease (including the disaffirmance
hereof) which may be taken by Lessor, any trustee, receiver or liquidator of
Lessor or any court under the Federal Bankruptcy Code or otherwise, and market
or economic changes, or interference with such use by any private person or
corporation, or by reason of any eviction by paramount title resulting by a
claim from Lessor’s predecessor in title, or for any other cause whether similar
or dissimilar to the foregoing, any present or future law to the contrary
notwithstanding, it being the intention of the parties hereto that the rent and
all other charges payable hereunder to or on behalf of Lessor shall continue to
be payable in all events and the obligations of Lessee hereunder shall continue
unaffected, unless the requirement to pay or perform the same shall be
terminated pursuant to an express provision of this Lease. Nothing contained in
this Section 5.01 shall be deemed a waiver by Lessee of any rights that it may
have with respect to any default by Lessor hereunder or under any other
agreement.
 
-7-

--------------------------------------------------------------------------------


 
(c) The obligations of Lessee hereunder shall be separate and independent
covenants and agreements. Lessee covenants and agrees that it will remain
obligated under this Lease in accordance with its terms, and that Lessee will
not take any action to terminate, rescind or avoid this Lease, notwithstanding
the bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding-up or other proceeding affecting Lessor or any
assignee of Lessor in any such proceeding and notwithstanding any action with
respect to this Lease which may be taken by any trustee or receiver of Lessor or
of any assignee of Lessor in any such proceeding or by any court in any such
proceeding.
 
(d) Except as otherwise expressly provided in this Lease, Lessee waives all
rights now or hereafter conferred by law (i) to quit, terminate or surrender
this Lease or the Premises or any part thereof or (ii) to any abatement,
suspension, deferment or reduction of the rent, or any other sums payable
hereunder to or on behalf of Lessor, regardless of whether such rights shall
arise from any present or future constitution, statute or rule of law.
 
Section 5.02 Taxes and Assessments; Compliance With Law.
 
(a) Lessee shall pay, as additional rent, prior to delinquency, the following
(collectively, “Taxes”):  (i) all taxes, assessments, levies, fees, water and
sewer rents and charges and all other governmental charges, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are, at any time
prior to or during the Term imposed or levied upon or assessed against or which
arise with respect to (A) the Premises, (B) any Basic Rent, additional rent or
other sums payable hereunder, (C) this Lease or the leasehold estate hereby
created or (D) the operation, possession or use of the Premises; (ii) all gross
receipts or similar taxes (i.e., taxes based upon gross income which fail to
take into account deductions with respect to depreciation, interest, taxes or
ordinary and necessary business expenses, in each case relating to the Premises)
imposed or levied upon, assessed against or measured by any Basic Rent,
additional rent or other sums payable hereunder; (iii) all sales, value added,
ad valorem, use and similar taxes at any time levied, assessed or payable on
account of the leasing, operation, possession or use of the Premises; and
(iv) all charges of utilities, communications and similar services serving the
Premises. Notwithstanding the foregoing, “Taxes,” as used herein, shall not
include, and Lessee shall not be required to pay any franchise, estate,
inheritance, transfer, income, capital gains or similar tax of or on Lessor
unless such tax is imposed, levied or assessed in direct substitution for any
other tax, assessment, charge or levy which Lessee is required to pay pursuant
to this Section 5.02(a); provided, however, that if, at any time during the
Term, the method of taxation shall be such that there shall be assessed, levied,
charged or imposed on Lessor a capital levy or other tax directly on the rents
received therefrom, or upon the value of the Premises or any present or future
improvement or improvements on the Premises, then all such levies and taxes or
the part thereof so measured or based shall be included in the term “Taxes” and
payable by Lessee, and Lessee shall pay and discharge the same as herein
provided. Lessee will furnish to Lessor, promptly after request therefor, proof
of payment of all items referred to above which are payable by Lessee. If any
assessment, levy or similar charge may legally be paid in installments, Lessee
may pay such assessment in installments; in such event, Lessee shall be liable
only for installments which become due and payable with respect to any tax
period occurring in whole or in part during the Term hereof; provided, however,
that all amounts referred to in this Section 5.02(a) for the fiscal or tax year
in which the Term shall expire shall be apportioned so that Lessee shall pay
only those portions thereof which correspond with the portion of such year as
are within the Term of this Lease. Lessor shall cooperate with Lessee in any
proceeding that may be necessary to cause assessments or levies to be payable in
installments. If an assessment or levy may not be paid in installments and the
useful life of the project or improvement to which such assessment or levy
pertains extends beyond the Term of this Lease, Lessee shall only be required to
pay that pro rata portion of the assessment or levy that is attributable to the
Term.

-8-

--------------------------------------------------------------------------------


 
(b) Lessee shall comply with and cause the Premises to comply with and shall
assume all obligations and liabilities with respect to (i) all laws, ordinances
and regulations and other governmental rules, orders and determinations
presently in effect or hereafter enacted, made or issued, whether or not
presently contemplated (collectively, “Legal Requirements”), as applied to the
Premises or the ownership, operation, use or possession thereof, including, but
not limited to, maintaining an adequate number of vehicular parking spaces, and
(ii) all contracts, insurance policies (including, without limitation, to the
extent necessary to prevent cancellation thereof and to insure full payment of
any claims made under such policies), agreements, covenants, conditions and
restrictions now or hereafter applicable to the Premises or the ownership,
operation, use or possession thereof (other than covenants, conditions and
restrictions imposed by Lessor subsequent to the date of this Lease without the
consent of Lessee), including, but not limited to, all such Legal Requirements,
contracts, agreements, covenants, conditions and restrictions which require
structural, unforeseen or extraordinary changes, except for when such structural
changes are required during the last two (2) years of the Term; provided,
however, that, with respect to any of the obligations of Lessee in clause (ii)
above which are not now in existence, Lessee shall not be required to so comply
unless Lessee is either a party thereto or has given its written consent
thereto, or unless the same is occasioned by Legal Requirements or Lessee’s
default (including any failure or omission by Lessee) under this Lease. Nothing
in clause (ii) of the immediately preceding sentence or the following sentence
shall modify the obligations of Lessee under Section 5.04 of this Lease.
-9-

--------------------------------------------------------------------------------


 
(c) On the date hereof and promptly after any future date on which the Taxes are
increased by an applicable taxing authority, Lessee shall pay to Lessor that
amount necessary to ensure there will be on deposit with Lessor an amount which
when added to the Tax Escrow Payments will result in there being an amount on
deposit sufficient to pay the Taxes at least two (2) months prior to the due
date thereof (“Initial Tax Escrow Payment”). Thereafter, Lessee shall, in
addition to and concurrently with the payment of Basic Rent as required in
subsection 1.05 hereof, pay one-twelfth of the amount (as estimated by Lessor)
of the annual Taxes (each such payment, a “Tax Escrow Payment,” and together
with the Initial Tax Escrow Payment, hereinafter collectively referred to as the
“Tax Escrow Payments”) next becoming due and payable with respect to the
Premises. Lessee shall also pay to Lessor on demand therefor the amount by which
the actual Taxes exceed the payment by Lessee required in this subsection.
Notwithstanding anything to the contrary contained in this Lease, so long as
Lessee shall have complied with its obligations under this Section 5.02(c),
Lessor shall be solely liable for the application of the Tax Escrow Payments to
the actual payment of Taxes as and when the same become due. Absent an Event of
Default, any excess Tax Escrow Payments remaining at the expiration of the Term
shall be refunded to Lessee.
 
Section 5.03 Liens.
 
(a) Lessee will remove and discharge any charge, lien, security interest or
encumbrance upon the Premises or upon any Basic Rent, additional rent or other
sums payable hereunder which arises for any reason, including, without
limitation, all liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Premises or by reason of labor or
materials furnished or claimed to have been furnished to Lessee or for the
Premises, but not including (i) the Permitted Exceptions, (ii) this Lease and
any assignment hereof or any sublease permitted hereunder and (iii) any
mortgage, charge, lien, security interest or encumbrance created or caused by or
through Lessor or its agents, employees or representatives without the consent
of Lessee. Lessee may contest any charges, liens, security interest or
encumbrances on the Premises in accordance with Section 5.05. Lessee may provide
a bond or other security reasonably acceptable to Lessor (but in no event
greater in amount than the amount of such encumbrance) to remove or pay all
costs associated with the removal of any such lien, provided the conditions of
Section 5.05 shall be satisfied. Nothing contained in this Lease shall be
construed as constituting the consent or request of Lessor, express or implied,
to or for the performance (on behalf of or for the benefit of Lessor) by any
contractor, laborer, materialman or vendor, of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof. NOTICE IS HEREBY GIVEN
THAT LESSOR WILL NOT BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR
TO BE FURNISHED TO LESSEE, OR TO ANYONE HOLDING AN INTEREST IN THE PREMISES OR
ANY PART THEREOF THROUGH OR UNDER LESSEE, AND THAT NO MECHANIC'S OR OTHER LIENS
FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST
OF LESSOR IN AND TO THE PREMISES UNLESS BY OR THROUGH LESSOR OR ITS AGENTS,
EMPLOYEES OR REPRESENTATIVES.

-10-

--------------------------------------------------------------------------------


 
(b) In no event shall the interest of Lessor be subject to the liens for
improvements made by Lessee, and this Lease expressly prohibits such liability.
Pursuant to Section 713.10 Florida Statutes (“Florida Construction Lien Law”),
this provision specifically provides that no interest of Lessor shall be subject
to liens for improvements made by Lessee at Lessee’s direction. This provision
shall serve as notice to all potential construction lienors that Lessor shall
not be liable for and the Premises shall not be subject to liens for work
performed or materials supplied at Lessee’s request or at the request of anyone
claiming an interest through Lessee. Lessee shall provide notice to its
contractors doing any work on the Premises of the existence of this provision in
the Lease.
 
Section 5.04 Indemnification.
 
(a) Except for the gross negligence or willful misconduct of any Indemnified
Party (as defined herein), Lessee shall defend all actions against Lessor and
any partner, officer, director, member, employee or shareholder of the foregoing
(collectively, “Indemnified Parties”), with respect to, and shall pay, protect,
indemnify and save harmless the Indemnified Parties from and against, any and
all liabilities, losses, damages, costs, expenses (including, without
limitation, reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature arising from (i) injury to or death
of any person, or damage to or loss of property, on or about the Premises, or
connected with the use, condition or occupancy of any thereof, (ii) default by
Lessee under this Lease, (iii) use, act or omission of Lessee or its agents,
contractors, licensees, sublessees or invitees, (iv) contest referred to in
Section 5.05 of this Lease, and (v) liens against the Premises in violation of
Section 5.03 of this Lease. LESSEE UNDERSTANDS AND AGREES THAT THE FOREGOING
INDEMNIFICATION OBLIGATIONS OF LESSEE ARE EXPRESSLY INTENDED TO AND SHALL INURE
TO THE BENEFIT OF THE INDEMNIFIED PARTIES EVEN IF SOME OR ALL OF THE MATTERS FOR
WHICH SUCH INDEMNIFICATION IS PROVIDED ARE CAUSED OR ALLEGED TO HAVE BEEN CAUSED
BY THE SOLE, SIMPLE, JOINT OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY
OF THE INDEMNIFIED PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE INDEMNIFIED
PARTIES' GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The obligations of Lessee under
this Section 5.04 shall survive any termination, expiration, rejection in
bankruptcy, or assumption in bankruptcy of this Lease.
 
(b) The rights and obligations of Lessor and Lessee with respect to claims by
Lessor against Lessee brought pursuant to this Section 5.04 and Section 5.06
shall be subject to the following conditions:
 
(i) If Lessor receives notice of the assertion of any claim in respect of which
it intends to make an indemnification claim under this Section 5.04 or
Section 5.06, Lessor shall promptly provide written notice of such assertion to
Lessee; provided that failure of Lessor to give Lessee prompt notice as provided
herein shall not relieve Lessee of any of its obligations hereunder, except to
the extent the Lessee is prejudiced by such failure. The notice shall describe
in reasonable detail the nature of the claim and the basis for an
indemnification claim under Section 5.04 or Section 5.06, and shall be
accompanied by all papers and documents which have been served upon Lessor and
such other documents and information as may be appropriate to an understanding
of such claim and the liability of Lessee to indemnify Lessor hereunder. Except
as required by law, the Lessor shall not answer or otherwise respond to such
claim or take any other action which may prejudice the defense thereof unless
and until Lessee has been given the opportunity to assume the defense thereof as
required by this Section 5.04 and refused to do so.

-11-

--------------------------------------------------------------------------------


 
(ii) Upon receipt of an indemnification notice under this Section 5.04, the
Lessee shall have the right, but not the obligation, to promptly assume and take
exclusive control of the defense, negotiation and/or settlement of such claim;
provided, however, that if the representation of both parties by Lessee’s
counsel would be inappropriate due to actual or potential differing interests
between them, then the Lessee shall not be obligated to assume such defense, but
such conflict shall not lessen Lessee’s indemnity obligation hereunder. In the
event of a conflict of interest or dispute or during the continuance of an Event
of Default, Lessor shall have the right to select separate counsel, and the cost
of such counsel shall be paid by Lessee. The parties acknowledge that, with
respect to claims for which insurance is available, the rights of the parties to
select counsel for the defense of such claims shall be subject to such approval
rights as the insurance company providing coverage may have.
 
(iii) The party controlling the defense of a claim shall keep the other party
reasonably informed at all stages of the defense of such claim. The party not
controlling the defense of any claim shall have the right, at its sole cost and
expense, to participate in, but not control, the defense of any such claim. Each
party shall reasonably cooperate with the other in the defense, negotiation
and/or settlement of any such claim. In connection with any defense of a claim
undertaken by Lessee, Lessor shall provide Lessee, and its counsel, accountants
and other representatives, with reasonable access to relevant books and records
and make available such personnel of Lessor as Lessee may reasonably request.
 
Section 5.05 Permitted Contests.
 
(a) Lessee, at its expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, any Legal Requirements with
which Lessee is required to comply pursuant to Section 5.02(b) or any
Environmental Law under Section 5.06, or the amount or validity or application,
in whole or in part, of any tax, assessment or charge which Lessee is obligated
to pay or any lien, encumbrance or charge not permitted by Sections 2.01, 2.02,
5.02(a), 5.03 and 6.02, provided that unless Lessee has already paid such tax,
assessment or charge (i) the commencement of such proceedings shall suspend the
enforcement or collection thereof against or from Lessor and against or from the
Premises, (ii) neither the Premises nor any rent therefrom nor any part thereof
or interest therein would be in any danger of being sold, forfeited, attached or
lost, (iii) Lessee shall have furnished such security, if any, as may be
required in the proceedings and as may be reasonably required by Lessor, and
(iv) if such contest be finally resolved against Lessee, Lessee shall promptly
pay the amount required to be paid, together with all interest and penalties
accrued thereon. Lessor, at Lessee’s expense, shall execute and deliver to
Lessee such authorizations and other documents as reasonably may be required in
any such contest. Lessee shall indemnify and save Lessor harmless against any
cost or expense of any kind that may be imposed upon Lessor in connection with
any such contest and any loss resulting therefrom. Notwithstanding any other
provision of this Lease to the contrary, Lessee shall not be in default
hereunder in respect to the compliance with any Legal Requirements with which
Lessee is obligated to comply pursuant to Section 5.02(b), any Environmental Law
under Section 5.06, or in respect to the payment of any tax, assessment or
charge which Lessee is obligated to pay or any lien, encumbrance or charge not
permitted by Section 2.01, 2.02, 5.02(a), 5.03 and 6.02 which Lessee is in good
faith contesting.

-12-

--------------------------------------------------------------------------------


 
(b) Without limiting the provisions of Section 5.05(a), so long as no Event of
Default exists and the conditions set forth in Section 5.05(a) are satisfied,
Lessor hereby irrevocably appoints Lessee as Lessor’s attorney-in-fact solely
for the purpose of prosecuting a contest of any tax, assessment or charge which
Lessee is obligated to pay. Such appointment is coupled with an interest.
Notwithstanding the foregoing appointment, if Lessee determines it to be
preferable in prosecution of a contest of a tax, assessment or charge, upon
Lessee’s prior request, Lessor shall execute the real estate tax complaint
and/or other documents reasonably needed by Lessee to prosecute the complaint as
to such tax, assessment or charge and return same to Lessee within ten (10)
days. In such event, Lessee shall pay all of Lessor’s costs and expenses in
connection therewith, including, without limitation, reasonable attorneys’ fees
and Lessee shall arrange for preparation of such documentation at Lessee’s sole
cost and expense.
 
Section 5.06 Environmental Compliance.
 
(a) For purposes of this Lease:
 
(i) the term “Environmental Laws” shall mean and include the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984, the Comprehensive Environmental Response, Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable federal, state and local environmental laws, ordinances, rules,
requirements, regulations and publications, as any of the foregoing may have
been or may be from time to time amended, supplemented or supplanted and any and
all other federal, state or local laws, ordinances, rules, requirements,
regulations and publications, now or hereafter existing, relating to (i) the
preservation or regulation of the public health, welfare or environment, (ii)
the regulation or control of toxic or hazardous substances or materials, or
(iii) any wrongful death, personal injury or property damage that is caused by
or related to the presence, growth, proliferation, reproduction, dispersal, or
contact with any biological organism or portion thereof (living or dead),
including molds or other fungi, bacteria or other microorganisms or any
etiologic agents or materials; and
 
(ii) the term “Regulated Substance” shall mean and include any, each and all
substances, biological and etiologic agents or materials now or hereafter
regulated pursuant to any Environmental Laws, including, but not limited to, any
such substance, biological or etiological agent or material now or hereafter
defined as or deemed to be a “regulated substance,” “pesticide,” “hazardous
substance” or “hazardous waste” or included in any similar or like
classification or categorization thereunder.

-13-

--------------------------------------------------------------------------------


 
(b) Lessee shall:
 
(i) not cause or permit any Regulated Substance to be placed, held, located,
released, transported or disposed of on, under, at or from the Premises in
violation of Environmental Laws;
 
(ii) contain at or remove from the Premises, or perform any other necessary
remedial action regarding, any Regulated Substance in any way affecting the
Premises if, as and when such containment, removal or other remedial action is
required under any Legal Requirements and, whether or not so required, shall
perform any containment, removal or remediation of any kind involving any
Regulated Substance in any way materially adversely affecting the Premises in
compliance with all Legal Requirements and, upon reasonable request of Lessor
after consultation with Lessee (which request may be given only if Lessor has
received information such that it reasonably believes that environmental
contamination exists which may have a material adverse effect on the Premises),
shall arrange a Site Assessment (as such term is defined in Section 5.06(c)), or
such other or further testing or actions as may be required by Legal
Requirements or as may be mutually agreed to by Lessor and Lessee, to be
conducted at the Premises by qualified companies retained by Lessee specializing
in environmental matters and reasonably satisfactory to Lessor in order to
ascertain compliance with all Legal Requirements and the requirements of this
Lease, all of the foregoing to be at Lessee’s sole cost and expense;
 
(iii) provide Lessor with written notice (and a copy as may be applicable) of
any of the following within ten (10) days of receipt thereof:  (A) Lessee’s
obtaining knowledge or notice of any kind of the material presence, or any
actual or threatened release, of any Regulated Substance in any way materially
adversely affecting the Premises; (B) Lessee’s receipt or submission, or
Lessee’s obtaining knowledge or notice of any kind, of any report, citation,
notice or other communication from or to any federal, state or local
governmental or quasi-governmental authority regarding any Regulated Substance
in any way materially adversely affecting the Premises; or (C) Lessee’s
obtaining knowledge or notice of any kind of the incurrence of any cost or
expense by any federal, state or local governmental or quasi-governmental
authority or any private party in connection with the assessment, monitoring,
containment, removal or remediation of any kind of any Regulated Substance in
any way materially adversely affecting the Premises, or of the filing or
recording of any lien on the Premises or any portion thereof in connection with
any such action or Regulated Substance in any way materially adversely affecting
the Premises; and
 
(iv) in addition to the requirements of Section 5.04 hereof, defend all actions
against the Indemnified Parties and Mortgagee and pay, protect, indemnify and
save harmless the Indemnified Parties and Mortgagee from and against any and all
liabilities, losses, damages, costs, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature relating to any Environmental Laws, Regulated
Substances or other environmental matters concerning the Premises; except to the
extent caused by or through Lessor, Mortgagee, or their agents, employees or
representatives. The indemnity contained in this Section 5.06 shall survive the
expiration or earlier termination of this Lease, unless at such time Lessee
provides Lessor a Site Assessment (as defined below) acceptable to Lessor
showing the Premises to be free of Regulated Substances and not in violation of
Environmental Laws and that there exists no condition which could result in any
violations of Environmental Laws.

-14-

--------------------------------------------------------------------------------


 
(c) Upon reasonable cause and prior written notice from Lessor, Lessee shall
permit such reasonably qualified persons as Lessor may designate (“Site
Reviewers”) to visit the Premises and perform environmental site investigations
and assessments (“Site Assessments”) on the Premises for the purpose of
determining whether there exists on the Premises any Regulated Substance or
violation of Environmental Laws or any condition which could result in any
violations of Environmental Laws. Such Site Assessments may include both above
and below the ground environmental testing for violations of Environmental Laws
and such other tests as may be necessary, in the reasonable opinion of the Site
Reviewers, to conduct the Site Assessments. Lessee shall supply to the Site
Reviewers such historical and operational information regarding the Premises as
may be reasonably requested by the Site Reviewers to facilitate the Site
Assessments, and shall make available for meetings with the Site Reviewers
appropriate personnel having knowledge of such matters. The cost of performing
and reporting a Site Assessment shall be paid by Lessee.
 
(d) If any violation of Environmental Laws occurs or is found to exist and, in
Lessor's reasonable judgment based upon the written bids of reputable
environmental professionals, the cost of remediation of, or other response
action with respect to, the same is likely to exceed $100,000, Lessee shall
provide to Lessor, within ten (10) days after Lessor's request therefor,
adequate financial assurances that Lessee will effect such remediation in
accordance with applicable Environmental Laws. Such financial assurances shall
be a bond or letter of credit reasonably satisfactory to Lessor in form and
substance and in an amount equal to one hundred and fifty percent (150%) of
Lessor’s reasonable estimate of the anticipated cost of such remedial action,
based upon a Site Assessment performed pursuant to Section 5.06(c).
Notwithstanding any other provision in this Lease, if a violation of
Environmental Laws occurs or is found to exist and the Term would otherwise
terminate or expire, and such violation(s) of Environmental Laws is proximately
caused, in whole or in part, by the actions and/or omissions of Lessee, and the
Premises cannot be rented to another lessee on commercially reasonable terms
during the remedial action, then, at the option of Lessor, the Term shall be
automatically extended beyond the date of termination or expiration and this
Lease shall remain in full force and effect beyond such date until the earlier
to occur of (i) the completion of all remedial action in accordance with
applicable Environmental Laws, or (ii) the date specified in a written notice
from Lessor to Lessee terminating this Lease.


(e) If Lessee fails to correct any violation of Environmental Laws which occurs
or is found to exist, Lessor shall have the right (but no obligation) to take
any and all actions as Lessor shall reasonably deem necessary or advisable in
order to cure such violation of Environmental Laws.


(f) All future leases, subleases or concession agreements permitted by this
Lease relating to the Premises entered into by Lessee shall contain covenants of
the other party not to knowingly at any time (i) cause any violation of
Environmental Laws to occur or (ii) permit any Person occupying the Premises
through said subtenant or concessionaire to knowingly cause any violation of
Environmental Laws to occur.

-15-

--------------------------------------------------------------------------------




ARTICLE VI
 
Section 6.01 Intentionally Deleted.
 
Section 6.02 Condemnation and Casualty.
 
(a) General Provisions. Except as provided in Section 6.02(b) and (c), Lessee
hereby irrevocably assigns to Lessor any award, compensation or insurance
payment to which Lessee may become entitled by reason of Lessee’s interest in
the Premises (i) if the use, occupancy or title of the Premises or any part
thereof is taken, requisitioned or sold in, by or on account of any actual or
threatened eminent domain proceeding or other action by any person having the
power of eminent domain (“Condemnation”) or (ii) if the Premises or any part
thereof is damaged or destroyed by fire, flood or other casualty (“Casualty”).
All awards, compensations and insurance payments on account of any Condemnation
or Casualty are herein collectively called “Compensation.” Lessee may not
unilaterally negotiate, prosecute or adjust any claim for any Compensation.
Lessee must consult with and obtain Lessor’s consent thereto. If the parties are
unable to so agree, then they shall appoint an entity or individual that
specializes in such negotiations who shall negotiate, prosecute and adjust a
claim for Compensation. Lessor shall be entitled to participate in any such
proceeding, action, negotiation, prosecution, appeal or adjustment as
contemplated herein. Notwithstanding anything to the contrary contained in this
Article VI, if permissible under applicable law, any separate Compensation made
to Lessee for its moving and relocation expenses, anticipated loss of business
profits, loss of goodwill or fixtures and equipment paid for by Lessee and which
are not part of the Premises (including, without limitation, the Severable
Property) shall be paid directly to and shall be retained by Lessee (and shall
not be deemed to be “Compensation”). All Compensation shall be applied pursuant
to this Section 6.02, and all such Compensation (less the expense of collecting
such Compensation) is herein called the “Net Proceeds.” Except as specifically
set for herein, all Net Proceeds shall be paid to the Proceeds Trustee (as
defined herein) and applied pursuant to this Section 6.02. If the Premises or
any part thereof shall be damaged or destroyed by Casualty, and if the estimated
cost of rebuilding, replacing or repairing the same shall exceed $50,000, Lessee
promptly shall notify Lessor thereof.
 
(b) Substantial Condemnation During the Term. If a Condemnation shall, in
Lessee’s good faith judgment, affect all or a substantial portion of the
Premises and shall render the Premises unsuitable for restoration for continued
use and occupancy in Lessee’s business, then Lessee may, not later than sixty
(60) days after a determination has been made as to when possession of the
Premises must be delivered with respect to such Condemnation, deliver to Lessor
(i) notice of its intention (“Notice of Intention”) to terminate this Lease on
the next rental payment date which occurs after the earlier of (a) ninety
(90) days after the delivery of such notice or (b) delivery of the Premises to
the condemning authority (the “Condemnation Termination Date”), and (ii) a
certificate of an authorized officer of Lessee describing the event giving rise
to such termination and stating that Lessee has determined that such
Condemnation has rendered the Premises unsuitable for restoration for continued
use and occupancy in Lessee’s business. This Lease shall terminate on the
Condemnation Termination Date, except with respect to obligations and
liabilities of Lessee hereunder, actual or contingent, which have accrued on or
prior to the Condemnation Termination Date, upon payment by Lessee of (1) all
Basic Rent, additional rent and other sums due and payable hereunder to and
including the Condemnation Termination Date, and (2) an amount equal to the
excess, if any, of (a) the aggregate of all Basic Rent, additional rent and
other sums which would be payable under this Lease, from the Condemnation
Termination Date for what would be the then unexpired Term in the absence of
such Condemnation, discounted at the rate equal to the then current yield on
United States Treasury Notes having a maturity as of the stated date for
expiration of the then existing Term of this Lease, plus 2% per annum (the
“Reference Rate”), over (b) the Net Proceeds. The Net Proceeds shall belong to
Lessor.
 
-16-

--------------------------------------------------------------------------------


 
(c) Substantial Casualty During the Last Two Years of the Term. If an insured
Casualty shall, in Lessee’s good-faith judgment, affect all or a substantial
portion of the Premises during the last two (2) years of the Term and shall
render the Premises unsuitable for restoration for continued use and occupancy
in Lessee’s business, then Lessee may, not later than one hundred and fifty
(150) days after such Casualty, deliver to Lessor (i) notice of its intention to
terminate this Lease on the next rental payment date which occurs not less than
sixty (60) days after the delivery of such notice (the “Casualty Termination
Date”), (ii) a certificate of an authorized officer of Lessee describing the
event giving rise to such termination and stating that Lessee has determined
that such Casualty has rendered the Premises unsuitable for restoration for
continued use and occupancy in Lessee’s business, and (iii) documentation to the
effect that termination of this Lease will not be in violation of any agreement
then in effect with which Lessee is obligated to comply pursuant to this Lease.
Upon payment by Lessee of all Basic Rent, additional rent and other sums then
due and payable hereunder to and including the Casualty Termination Date, this
Lease shall terminate on the Casualty Termination Date except with respect to
obligations and liabilities of Lessee hereunder, actual or contingent, which
have accrued on or prior to the Casualty Termination Date, and the Net Proceeds
shall belong to Lessor.
 
(d) Less Than Substantial Condemnation or Any Casualty Prior to the Last Two
Years of the Term. If, after a Condemnation or Casualty, Lessee does not give or
does not have the right to give notice of its intention to terminate this Lease
as provided in subsection 6.02(b) or (c), then this Lease shall continue in full
force and effect and Lessee shall, at its expense, rebuild, replace or repair
the Premises in conformity with the requirements of subsections 2.01, 2.02 and
5.03 so as to restore the Premises (in the case of Condemnation, as nearly as
practicable) to the condition, and character thereof immediately prior to such
Casualty or Condemnation; provided that Lessee and Lessor shall use reasonable
efforts to consider modifications which would make the Improvements a more
contemporary design. To the extent the Net Proceeds with respect to any Casualty
are less than $100,000, such amount shall be paid to Lessee to be used to
rebuild, replace or repair the Premises in a lien free and good and workmanlike
manner. To the extent the Net Proceeds from any Casualty are $100,000 or
greater, such amount shall be paid to the Proceeds Trustee and prior to any such
rebuilding, replacement or repair, Lessee shall determine the maximum cost
thereof (the “Restoration Cost”), which amount shall be reasonably acceptable to
Lessor. The Restoration Cost shall be paid on a pro rata basis out of Lessee’s
own funds and the Net Proceeds to the extent that the Restoration Cost exceeds
the Net Proceeds payable in connection with such occurrence, after which
expenditure Lessee shall be entitled to receive the Net Proceeds from the
Proceeds Trustee, but only against (i) certificates of Lessee delivered to
Lessor and the Proceeds Trustee from time to time but no more often than monthly
as such work of rebuilding, replacement and repair progresses, each such
certificate describing the work for which Lessee is requesting payment and the
cost incurred by Lessee in connection therewith and stating that Lessee has not
theretofore received payment for such work and (ii) such additional
documentation or conditions as Lessor or the Proceeds Trustee may reasonably
require, including, but not limited to, copies of all contracts and subcontracts
relating to restoration, architects’ certifications, title policy updates and
lien waivers or releases. Any Net Proceeds remaining after final payment has
been made for such work and after Lessee has been reimbursed for any portions it
contributed to the Restoration Cost with respect to any Casualty shall be paid
to Lessee and with respect to any Condemnation shall be paid to Lessor. In the
event of any temporary Condemnation, this Lease shall remain in full effect and
Lessee shall be entitled to receive the Net Proceeds allocable to such temporary
Condemnation, except that any portion of the Net Proceeds allocable to the
period after the expiration or termination of the Term shall be paid to Lessor.
If the cost of any rebuilding, replacement or repair required to be made by
Lessee pursuant to this subsection 6.02(d) shall exceed the amount of such Net
Proceeds, the deficiency shall be paid by Lessee. Notwithstanding anything
herein to the contrary, in the event of a less than substantial Condemnation,
Lessee and Lessor shall equitably adjust the Basic Rent to take into
consideration any diminished utility of the Premises after completion of any
rebuilding, replacement or repair required to be made by Lessee pursuant to this
Section 6.02(d).

-17-

--------------------------------------------------------------------------------


 
Section 6.03 Insurance.
 
(a) Lessee will maintain insurance on the Premises of the following character:
 
(i) Insurance (on an occurrence basis) against all risks of direct physical loss
(“Causes of Loss - Special Form”), including loss by fire, lightning, flooding
(if the Premises are in a flood zone), earthquakes (if the Premises are in an
earthquake zone), and other risks which at the time are included under “extended
coverage” endorsements, on ISO form CP1030, or its equivalent, in amounts
sufficient to prevent Lessor and Lessee from becoming a coinsurer of any loss
but in any event in amounts not less than 100% of the actual replacement value
of the Improvements, exclusive of foundations and excavations, without any
exclusions other than standard printed exclusions and without exclusion for
terrorism and with deductibles of not more than $25,000 per occurrence (except
with respect to wind damage, which shall have a deductible of no more than
$250,000);
 
(ii) Commercial general liability insurance and/or umbrella liability insurance
(on an occurrence basis), on ISO form CG 0001 0798, or its equivalent, against
claims for bodily injury, death or property damage occurring on, in or about the
Premises in the minimum amounts of $5,000,000 for bodily injury or death to any
one person, $10,000,000 for any one accident and $5,000,000 for property damage
to others or in such greater amounts as are then customary for property similar
in use to the Premises, with deletions of contractual liability exclusions with
respect to personal injury and with defense to be provided as an additional
benefit and not within the limits of liability and with deductibles of not more
than $25,000 per occurrence;

-18-

--------------------------------------------------------------------------------


 
(iii) Rent loss insurance or business interruption insurance in an amount
sufficient to cover loss of rents from the Premises pursuant to this Lease for a
period of at least twelve (12) months, with endorsements to cover interruption
of utilities outside of the Premises;
 
(iv) Worker’s compensation insurance to the extent required by the law of the
state in which the Premises are located;
 
(v) Boiler and machinery insurance in respect of any boilers and similar
apparatus located on the Premises in the minimum amount of $500,000 or in such
greater amounts as to adequately insure the Premises;
 
(vi) During any period of construction on the Premises, builder’s risk insurance
on a completed value, nonreporting basis for the total cost of such alterations
or improvements, and workers’ compensation insurance as required by applicable
law. This coverage may be provided by Lessee’s all risk property insurance
pursuant to Section 6.03(a)(i) herein; and
 
(vii) Such other insurance in such kinds and amounts, with such deductibles and
against such risks, as Mortgagee may reasonably require or as is commonly
obtained in the case of property similar in use to the Premises and located in
the state in which the Premises are located by prudent owners of such property.
 
Such insurance shall be written by companies authorized to do business in the
state where the Premises are located and carrying a claims paying ability rating
of at least A:XII by A.M. Best or A by Standard and Poor's, as applicable, and
with the exception of workers’ compensation insurance, shall name Lessor as an
additional insured as its interest may appear.
 
(b) Every such policy provided pursuant to Section 6.03(a)(i), above shall (i)
bear a mortgagee endorsement in favor of Mortgagee under any Mortgage, and any
loss under any such policy shall be payable to the Mortgagee which has a first
lien on such interest (if there is more than one first Mortgagee, then to the
trustee for such Mortgagees) to be held and applied by Mortgagee toward
restoration pursuant to Section 6.02, and (ii) contain an ordinance or law
coverage endorsement. Every such policy with the exception of workers’
compensation insurance, shall name the Mortgagee as an additional insured as its
interest may appear. Every policy referred to in subsection 6.03(a) shall
provide that it will not be cancelled or amended except after thirty (30) days
written notice to Lessor and the Mortgagee and that it shall not be invalidated
by any act or negligence of Lessor, Lessee or any person or entity having an
interest in the Premises, nor by occupancy or use of the Premises for purposes
more hazardous than permitted by such policy, nor by any foreclosure or other
proceedings relating to the Premises, nor by change in title to or ownership of
the Premises. The “Proceeds Trustee” shall be a financial institution selected
by Lessor and reasonably approved by Lessee and may be the Mortgagee.
 
(c) Lessee shall deliver to Lessor (i) upon request copies of the applicable
insurance policies and (ii) original or duplicate certificates of insurance,
reasonably satisfactory to Lessor evidencing the existence of all insurance
which is required to be maintained by Lessee hereunder and payment of all
premiums therefor, such delivery to be made (i) upon the execution and delivery
hereof and (ii) at least ten (10) days prior to the expiration of any such
insurance. Lessee shall not obtain or carry separate insurance concurrent in
form or contributing in the event of loss with that required by this
Section 6.03 unless Lessor is named an additional insured therein and unless
there is a mortgagee endorsement in favor of Mortgagee with loss payable as
provided herein. Lessee shall immediately notify Lessor whenever any such
separate insurance is obtained and shall deliver to Lessor the policies or
certificates evidencing the same. Any insurance required hereunder may be
provided under blanket policies, provided that the Premises are specified
therein.
 
-19-

--------------------------------------------------------------------------------


 
(d) If an Event of Default shall occur, upon the request of Lessor, Lessee
shall, in addition to and concurrently with the payment of Basic Rent as
required in Section 1.05 hereof, pay one-twelfth of the amount (as estimated by
Lessor or Mortgagee, as applicable) of the annual premiums for insurance
(collectively, the “Insurance Escrow Payments”) required under this Section 6.03
next becoming due and payable with respect to the Premises. Notwithstanding the
foregoing, Lessee shall also be required to pay into escrow any other amounts
required by Mortgagee. Lessee shall also pay to Lessor on demand therefor the
amount by which the actual insurance premiums exceed the payment by Lessee
required in this subsection.
 
(e) The requirements of this Section 6.03 shall not be construed to negate or
modify Lessee’s obligations under Section 5.04.
 
(f) Notwithstanding anything contained in this Lease to the contrary, each party
hereto hereby waives any and all rights of recovery, claim, action or cause of
action, against the other party and its agents, officers, and employees, for any
loss or damage that may occur to the Premises, including the Improvements,
regardless of cause or origin, including the negligence of the other party and
its agents, officers, and employees, without prejudice to any waiver or
indemnity provisions applicable to Lessee and any limitation of liability
provisions applicable to Lessor hereunder, of which provisions Lessee shall
notify all insurers.
 
ARTICLE VII
 
Section 7.01 Conditional Limitations; Default Provisions.
 
(a) Any of the following occurrences or acts shall constitute an Event of
Default under this Lease:
 
(i) If Lessee shall (1) fail to pay any Basic Rent, additional rent or other sum
when due (provided that for such failure to pay to constitute an Event of
Default such failure must continue to exist after Lessor has provided Lessee
with five business (5) days written notice of Lessee’s failure to timely pay
such sums and provided that Lessor is obligated to provide such written notice
no more than two times for any consecutive twelve (12) month period) or (2) fail
to observe or perform any other provision hereof and such nonmonetary failure
shall continue for thirty (30) days after written notice to Lessee of such
failure (provided that, in the case of any such failure which cannot be cured by
the payment of money and cannot with diligence be cured within such thirty (30)
day period, if Lessee shall commence promptly to cure the same and thereafter
prosecute the curing thereof with diligence, the time within which such failure
may be cured shall be extended for such period not to exceed one hundred and
eighty (180) days as is necessary to complete the curing thereof with
diligence);

-20-

--------------------------------------------------------------------------------


 
(ii) If any representation or warranty of Lessee set forth in any certificate
provided by Lessee pursuant to this Lease, shall prove to be incorrect in any
material adverse respect as of the time when the same shall have been made in a
way adverse to Lessor and Lessor shall suffer a loss or detriment as a result
thereof, including, without limitation, the taking of any action (including,
without limitation, the demise of the Premises to Lessee herein) in reliance
upon such representation or warranty and, in each case, the facts shall not be
conformed to the representation and warranty as soon as practicable in the
circumstances (but in no event to exceed that period of time that in Lessor’s
reasonable judgment is necessary to complete the curing thereof with diligence)
after written notice to Lessee from Lessor of such inaccuracy and Lessor
restored to the position it would have enjoyed had such representation or
warranty been accurate at the time it was made;
 
(iii) If Lessee shall file a petition in bankruptcy or for reorganization or for
an arrangement pursuant to any federal or state law or shall be adjudicated a
bankrupt or become insolvent or shall make an assignment for the benefit of
creditors, or if a petition proposing the adjudication of Lessee as a bankrupt
or its reorganization pursuant to any federal or state bankruptcy law or any
similar federal or state law shall be filed in any court and Lessee shall
consent to or acquiesce in the filing thereof or such petition shall not be
discharged or denied within ninety (90) days after the filing thereof;
 
(iv) If a receiver, trustee or conservator of Lessee or of all or substantially
all of the assets of Lessee or of the Premises or Lessee’s or estate therein
shall be appointed in any proceeding brought by Lessee, or if any such receiver,
trustee or conservator shall be appointed in any proceeding brought against
Lessee and shall not be discharged within ninety (90) days after such
appointment, or if Lessee shall consent to or acquiesce in such appointment;
 
(v) If the Premises shall have been abandoned for a period of thirty (30)
consecutive days;
 
(vi) If a Letter of Credit has been posted as the Security Deposit or other
security hereunder, and the issuer of the Letter of Credit cancels, terminates
or refuses to honor it, and Lessee shall fail to renew the Letter of Credit
within thirty (30) days or shall fail to post a cash equivalent amount of the
Letter of Credit or a replacement letter of credit within fifteen (15) days
after notice of such cancellation, termination or refusal; and
 
(vii) If a monetary Event of Default occurs under this Lease more than three (3)
times within any consecutive twelve (12) month period, irrespective of whether
or not such Event of Default is cured.
 
(b) If an Event of Default shall have happened and be continuing, Lessor shall
have the right to give Lessee notice of Lessor’s termination of the Term. Upon
the giving of such notice, the Term and the estate hereby granted shall expire
and terminate on such date as fully and completely and with the same effect as
if such date were the date herein fixed for the expiration of the Term, and all
rights of Lessee hereunder shall expire and terminate, but Lessee shall remain
liable as hereinafter provided.
 
-21-

--------------------------------------------------------------------------------


 
(c) If an Event of Default shall have happened and be continuing, Lessor shall
have the immediate right, whether or not the Term shall have been terminated
pursuant to subsection 7.01(b), to reenter and repossess the Premises and the
right to remove all persons and property (subject to Section 3.02) therefrom by
summary proceedings, ejectment or any other legal action or in any lawful manner
Lessor determines to be necessary or desirable. Lessor shall be under no
liability by reason of any such reentry, repossession or removal. No such
reentry, repossession or removal shall be construed as an election by Lessor to
terminate the Term unless a notice of such termination is given to Lessee
pursuant to subsection 7.01(b) or unless such termination is decreed by a court.
 
(d) At any time or from time to time after a reentry, repossession or removal
pursuant to subsection 7.01(c), whether or not the Term shall have been
terminated pursuant to subsection 7.01(b), Lessor may relet the Premises for the
account of Lessee, in the name of Lessee or Lessor or otherwise. Lessor may
collect any rents payable by reason of such reletting. Lessor shall not be
liable for any failure to relet the Premises or for any failure to collect any
rent due upon any such reletting. Notwithstanding the foregoing, Lessor agrees
to make reasonable efforts to mitigate its damages under this Lease in the event
Lessee actually vacates or advises Lessor that it is, as of a specified date, to
vacate the Premises. The phrase “reasonable efforts,” as it relates to Lessor’s
duty to attempt to relet the Premises, shall require Lessor to do only the
following: (i) notify Lessor’s management company, if any, in writing of the
availability of the Premises for reletting and authorize same to advertise as
appropriate, (ii) post Lessor’s leasing contact telephone number in an
appropriate area of the Premises, and (iii) show the Premises to any prospective
Lessee interested in the Premises and to any prospective Lessee specifically
referred to Lessor by Lessee. Under any requirement of Lessor to use “reasonable
efforts” as described herein, (i) Lessor shall not be required to relet the
Premises ahead of any other properties in the same market not producing any
income to Lessor; (ii) Lessor shall be entitled to consider Lessee quality,
Lessee-mix, the financial condition of any prospective Lessee, the nature of the
Premises, the proposed use of the Premises by any prospective Lessee, and any
rights of existing sublessees located in the Premises, in making any leasing
decision without being deemed to have violated its mitigation requirement
hereunder; and (iii) under any new lease entered into by Lessor, Lessor may
relet all or any portion of the Premises to create an appropriate block of space
for a new Lessee, may relet for a greater or lesser term than that remaining at
that time under this Lease, and may include free rent, concessions, inducements,
alterations and upgrades in the new lease. If a reletting occurs, Lessor shall
recoup all of its expenses of reletting (including, without limitation, all
expenses relating to remodeling, alterations, repairs, capital improvements,
brokerage fees, decorating fees, and fees for architects, designers, space
planners and attorneys) before Lessee is entitled to a credit on the damages
owed by Lessee hereunder. If Lessor shall do all the foregoing then, anything in
this Lease, or any statute, or common law rule to the contrary notwithstanding,
Lessor shall be deemed to have met its duty (if any) to mitigate its damages
hereunder.
 
(e) No expiration or termination of the Term pursuant to subsection 7.01(b), by
operation of law or otherwise, and no reentry, repossession or removal pursuant
to subsection 7.01(c) or otherwise, and no reletting of the Premises pursuant to
subsection 7.01(d) or otherwise, shall relieve Lessee of its liabilities and
obligations hereunder, all of which shall survive such expiration, termination,
reentry, repossession, removal or reletting.
 
-22-

--------------------------------------------------------------------------------


 
(f) In the event of any expiration or termination of the Term or reentry or
repossession of the Premises or removal of persons or property therefrom by
reason of the occurrence of an Event of Default, Lessee shall pay to Lessor all
Basic Rent, additional rent and other sums required to be paid by Lessee, in
each case to and including the date of such expiration, termination, reentry,
repossession or removal, and, thereafter, Lessee shall, until the end of what
would have been the Term in the absence of such expiration, termination,
reentry, repossession or removal and whether or not the Premises shall have been
relet, be liable to Lessor for, and shall pay to Lessor, as liquidated and
agreed current damages:  (i) all Basic Rent, all additional rent and other sums
which would be payable under this Lease by Lessee in the absence of any such
expiration, termination, reentry, repossession or removal, together with all
expenses of Lessor in connection with such reletting (including, without
limitation, all repossession costs, brokerage commissions, reasonable attorneys’
fees and expenses (including, without limitation, fees and expenses of appellate
proceedings), employee’s expenses, alteration costs and expenses of necessary
preparation for such reletting), less (ii) the net proceeds, if any, of any
reletting effected for the account of Lessee pursuant to subsection 7.01(d).
Lessee shall pay such liquidated and agreed current damages on the dates on
which rent would be payable under this Lease in the absence of such expiration,
termination, reentry, repossession or removal, and Lessor shall be entitled to
recover the same from Lessee on each such date.
 
(g) At any time after any such expiration or termination of the Term or reentry
or repossession of the Premises or removal of persons or property therefrom by
reason of the occurrence of an Event of Default, whether or not Lessor shall
have collected any liquidated and agreed current damages pursuant to
subsection 7.01(f), Lessor shall be entitled to recover from Lessee, and Lessee
shall pay to Lessor on demand, as and for liquidated and agreed final damages
for Lessee’s default and in lieu of all liquidated and agreed current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to the
excess, if any, of (a) the aggregate of all Basic Rent, additional rent and
other sums which would be payable under this Lease, in each case from the date
of such demand (or, if it be earlier, to date to which Lessee shall have
satisfied in full its obligations under subsection 7.01(f) to pay liquidated and
agreed current damages) for what would be the then unexpired Term in the absence
of such expiration, termination, reentry, repossession or removal, discounted at
the Reference Rate, over (b) the then fair rental value of the Premises,
discounted at the Reference Rate for the same period. If any law shall limit the
amount of liquidated final damages to less than the amount above agreed upon,
Lessor shall be entitled to the maximum amount allowable under such law.
 
(h) To the extent the same may lawfully be waived, Lessee expressly, knowingly
and voluntarily waives all constitutional, statutory and common law bonding
requirements, including the requirement under Section 83.12, Florida Statutes
(2006) that Lessor file a bond payable to Lessee in at least double the sum
demanded by Lessor (or double the value of the property sought to be
distrained), it being the intention of the parties that no bond shall be
required to be filed by Lessor in any such distress action.

-23-

--------------------------------------------------------------------------------


 
Section 7.02 Bankruptcy or Insolvency.
 
(a) If Lessee shall become a debtor in a case filed under Chapter 7 or
Chapter 11 of the Bankruptcy Code and Lessee or Lessee’s trustee shall fail to
elect to assume this Lease within sixty (60) days after the filing of such
petition or such additional time as provided by the court within such sixty (60)
day period, this Lease shall be deemed to have been rejected. Immediately
thereupon, Lessor shall be entitled to possession of the Premises without
further obligation to Lessee or Lessee’s trustee, and this Lease, upon the
election of Lessor, shall terminate, but Lessor’s right to be compensated for
damages (including, without limitation, liquidated damages pursuant to any
provision hereof) or the exercise of any other remedies in any such proceeding
shall survive, whether or not this Lease shall be terminated.
 
(b) Neither the whole nor any portion of Lessee’s interest in this Lease or its
estate in the Premises shall pass to any trustee, receiver, conservator,
assignee for the benefit of creditors or any other person or entity, by
operation of law or otherwise under the laws of any state having jurisdiction of
the person or property of Lessee, unless Lessor shall have consented to such
transfer. No acceptance by Lessor of rent or any other payments from any such
trustee, receiver, assignee, person or other entity shall be deemed to
constitute such consent by Lessor nor shall it be deemed a waiver of Lessor’s
right to terminate this Lease for any transfer of Lessee’s interest under this
Lease without such consent.
 
(c) In the event of an assignment of Lessee’s interests pursuant to this
Section 7.02, the right of any assignee to extend the Term for an Extended Term
beyond the Primary Term or the then Extended Term of this Lease shall be
extinguished.
 
Section 7.03 Additional Rights of Lessor.
 
(a) Except as provided in Section 7.01(g), no right or remedy hereunder shall be
exclusive of any other right or remedy, but shall be cumulative and in addition
to any other right or remedy hereunder or now or hereafter existing. Failure to
insist upon the strict performance of any provision hereof or to exercise any
option, right, power or remedy contained herein shall not constitute a waiver or
relinquishment thereof for the future. Receipt by Lessor of any Basic Rent,
additional rent or other sums payable hereunder with knowledge of the breach of
any provision hereof shall not constitute waiver of such breach, and no waiver
by Lessor of any provision hereof shall be deemed to have been made unless made
in writing. Lessor shall be entitled to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the provisions
hereof, or to a decree compelling performance of any of the provisions hereof,
or to any other remedy allowed to Lessor by law or equity.
 
(b) Lessee hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have to redeem the Premises or to have a continuance of this
Lease after termination of Lessee’s right of occupancy by order or judgment of
any court or by any legal process or writ, or under the terms of this Lease, or
after the termination of the Term as herein provided, (ii) the benefits of any
law which exempts property from liability for debt and (iii) Lessee specifically
waives any rights of redemption or reinstatement available by law or any
successor law.

-24-

--------------------------------------------------------------------------------


 
(c) If an Event of Default on the part of Lessee shall have occurred hereunder
and be continuing, then, without thereby waiving such default, Lessor may, but
shall be under no obligation to, take all action, including, without limitation,
entry upon the Premises, to perform the obligation of Lessee hereunder
immediately and without notice in the case of any emergency as may be reasonably
determined by Lessor and upon five (5) business days notice to Lessee in other
cases. All reasonable expenses incurred by Lessor in connection therewith,
including, without limitation, attorneys’ fees and expenses (including, without
limitation, those incurred in connection with any appellate proceedings), shall
constitute additional rent under this Lease and shall be paid by Lessee to
Lessor upon demand.
 
(d) If Lessee shall be in default in the performance of any of its obligations
under this Lease beyond any applicable grace or cure period hereunder, Lessee
shall pay to Lessor, on demand, all expenses incurred by Lessor as a result
thereof, including, without limitation, reasonable attorneys’ fees and expenses
(including, without limitation, those incurred in connection with any appellate
proceedings) and any additional sums (including any late charge, default
penalties, interest and fees of the counsel of Mortgagee) which are payable by
Lessor to its Mortgagee by reason of Lessee's late payment or non-payment of
Basic Rent. If Lessor shall be made a party to any litigation commenced against
Lessee and Lessee shall fail to provide Lessor with counsel approved by Lessor
and pay the expenses thereof, Lessee shall pay all costs and reasonable
attorneys’ fees and expenses in connection with such litigation (including,
without limitation, fees and expenses incurred in connection with any appellate
proceedings).
 
(e) If Lessee shall fail to pay when due any Basic Rent, additional rent or
other sum required to be paid by Lessee hereunder, Lessor shall be entitled to
collect from Lessee as additional rent and Lessee shall pay to Lessor, in
addition to such Basic Rent, additional rent or other sum, annual interest on
the delinquency equal to the Late Rate from the date due until paid. The Late
Rate shall be the lesser of (i) fifteen percent (15%) per annum or (ii) the
maximum rate permitted by applicable law. In addition to all other remedies
Lessor has hereunder, if Lessee shall fail to pay any Basic Rent, additional
rent or other sum, as and when required to be paid by Lessee hereunder prior to
the expiration for the period of payment pursuant to subsection 7.01(a)(i)(1),
Lessor shall be entitled to collect from Lessee, and Lessee shall pay to Lessor,
as additional rent, a late payment charge in an amount equal to 1% of the amount
shown in the notice as unpaid.
 
ARTICLE VIII
 
Section 8.01 Notices and Other Instruments. All notices, offers, consents and
other instruments given pursuant to this Lease shall be in writing and shall be
validly given when hand delivered or sent by a courier or express service
guaranteeing overnight delivery or by telecopy, with original being promptly
sent as otherwise provided above, addressed as follows:


If to Lessor:
 
NL Ventures V Plant City, L.P.
   
c/o AIC Ventures
   
8080 North Central Expwy - Suite 1220
   
Dallas, TX 75206
   
Attention: Mr. Peter Carlsen
   
Telephone: (214) 363-5620
   
Facsimile: (214) 363-4968
     
With a copy to:
 
AIC Ventures
   
301 Congress Avenue, Suite 320
   
Austin, Texas 78701
   
Attention: Mr. Heath D. Esterak, Acquisitions Counsel
   
Telephone: (512) 476-5009
   
Facsimile: (512) 476-7779
     
If to Lessee:
 
Modtech Holdings, Inc.
   
2830 Barrett Avenue
   
Perris, CA 92571
   
Attn: Dennis Shogren
   
Telephone: (951) 943-4014
   
Facsimile: (951) 943-9655


-25-

--------------------------------------------------------------------------------




Lessor and Lessee each may from time to time specify, by giving fifteen (15)
days notice to each other party, (i) any other address in the United States as
its address for purposes of this Lease and (ii) any other person or entity in
the United States that is to receive copies of notices, offers, consents and
other instruments hereunder. Notice under the terms of this Lease shall be
deemed delivered, whether or not actually received, upon the earlier of (i) the
date of actual receipt by such party, or (ii) the day after said notice is
either deposited with such overnight delivery service, transmitted by
telecopier, or personally delivered, as applicable, pursuant to the above
provisions.
 
Section 8.02 Estoppel Certificates; Financial Information.
 
(a) Lessee will, upon ten (10) business days written notice at the request of
Lessor, execute, acknowledge and deliver to Lessor a certificate of Lessee,
stating that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect as
modified, and setting forth such modifications) and stating the dates to which
Basic Rent, additional rent and other sums payable hereunder have been paid and
either stating that to the knowledge of Lessee no default exists hereunder or
specifying each such default of which Lessee has knowledge and whether or not
Lessee is still occupying and operating the Premises and such other information
as Lessor shall reasonably request. Any such certificate may be relied upon by
any actual or prospective mortgagee or purchaser of the Premises. Lessor will,
upon ten (10) business days written notice at the request of Lessee, execute,
acknowledge and deliver to Lessee a certificate of Lessor, stating that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified, and
setting forth such modifications) and the dates to which Basic Rent, additional
rent and other sums payable hereunder have been paid, and either stating that to
the knowledge of Lessor no default exists hereunder or specifying each such
default of which Lessor has knowledge. Any such certificate may be relied upon
by Lessee or any actual or prospective assignee or sublessee of the Premises.

-26-

--------------------------------------------------------------------------------


 
(b) So long as Lessee is a publicly traded company, then Lessee shall deliver to
Lessor within ninety (90) days of the close of each fiscal year Lessee’s Form
10-K, and within forty-five (45) days after the end of each of the three
remaining quarters Lessee’s Form 10-Q, in each case as filed with the Securities
and Exchange Commission pursuant to the provisions of the Securities Exchange
Act of 1934, as amended, or any other law, unless such items are available
through EDGAR. If, at any time, Lessee is no longer a publicly traded company,
then Lessee shall deliver to Lessor within ninety (90) days of the close of each
fiscal year, annual audited financial statements of Lessee (which, at a minimum,
shall include a balance sheet of Lessee and its consolidated subsidiaries, if
any, as of the end of such year, a statement of profits and losses of Lessee and
its consolidated subsidiaries, if any, for such year and a statement of cash
flows of Lessee and its consolidated subsidiaries, if any, for such year,
setting forth in each case, in comparative form, the corresponding figures for
the preceding fiscal year in reasonable detail and scope) prepared by a firm of
independent certified public accountants approved by Lessor. Lessee shall also
furnish to Lessor within forty five (45) days after the end of each quarter
unaudited internal financial statements and all other quarterly reports of
Lessee (which, at a minimum, shall include a balance sheet of Lessee and its
consolidated subsidiaries, if any, as of the end of such quarter and statements
of profits and losses of Lessee and its consolidated subsidiaries, if any, for
such quarter, setting forth in each case, in comparative form, the corresponding
figures for the similar quarter of the preceding year in reasonable detail and
scope) certified by Lessee’s chief financial officer. All annual financial
statements shall be accompanied (i) by an opinion of said accountants stating
that (A) there are no qualifications as to the scope of the audit (or if there
are qualifications, the nature thereof) and (B) the audit was performed in
accordance with GAAP, and (ii) by the affidavit of the president, a vice
president, or chief financial officer of Lessee, dated within five (5) days of
the delivery of such statement, stating that (1) the affiant knows of no Event
of Default, or event which, upon notice or the passage of time or both, would
become an Event of Default which has occurred and is continuing hereunder, or,
if any such event has occurred and is continuing, specifying the nature and
period of existence thereof and what action Lessee has taken or proposes to take
with respect thereto and (2) except as otherwise specified in such affidavit, to
the best of such affiant’s knowledge Lessee has fulfilled all of its obligations
under this Lease which are required to be fulfilled on or prior to the date of
such affidavit.
 
(c) Lessor and its agents and designees may enter upon and examine the Premises
and examine the records and books of account and discuss the finances and
business with the officers of the Lessee at reasonable times during normal
business hours and on reasonable advance written notice. Lessee shall provide
the requesting party with copies of any information to which such party would be
entitled in the course of a personal visit. Except in the event of emergency,
Lessee may designate an employee to accompany Lessor, its agents and designees
on such examinations. Lessee will provide, upon Lessor’s request, all
information regarding the Premises, including, but not limited to, a current
rent roll, an operating statement reflecting all income from subleases and all
operating expenses for the Premises. Lessor and its agents and designees may
enter upon and examine the Premises and show the Premises to prospective
mortgagees and/or purchasers at reasonable times during normal business hours
and on reasonable advance written notice.
 
-27-

--------------------------------------------------------------------------------


 
ARTICLE IX
 
Section 9.01 No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises by reason of
the fact that the same person acquires or holds, directly or indirectly, this
Lease or the leasehold estate hereby created or any interest herein or in such
leasehold estate, as well as the fee estate in the Premises or any interest in
such fee estate.
 
Section 9.02 Surrender. Upon the expiration or termination of this Lease, Lessee
shall surrender the Premises to Lessor in as good repair and condition as
received under Section 2.01(a) except for any damage resulting from Condemnation
or Casualty or normal wear and tear not required to be repaired by Lessee.  
 
Section 9.03 Time. Time is of the essence with respect to this Lease, and the
respective time periods set forth herein.
 
Section 9.04 Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Lessor
shall not discharge or relieve Lessee from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. All provisions contained in this Lease shall be binding
upon, inure to the benefit of and be enforceable by the successors and assigns
of Lessor to the same extent as if each such successor and assign were named as
a party hereto. All provisions contained in this Lease shall be binding upon the
successors and assigns of Lessee and shall inure to the benefit of and be
enforceable by the permitted successors and assigns of Lessee in each case to
the same extent as if each successor and assign were named as a party hereto.
This Lease shall be governed by and interpreted in accordance with the laws of
the state in which the Premises are located.
 
Section 9.05 Table of Contents and Headings; Internal References. The table of
contents and the headings of the various paragraphs and exhibits of this Lease
have been inserted for reference only and shall not to any extent have the
effect of modifying the express terms and provisions of this Lease. Unless
stated to the contrary, any references to any Section, subsection, Exhibit and
the like contained herein are to the respective Section, subsection, Exhibit and
the like of this Lease.
 
Section 9.06 Counterparts. This Lease may be executed in two or more
counterparts and shall be deemed to have become effective when and only when one
or more of such counterparts shall have been executed by or on behalf of each of
the parties hereto (although it shall not be necessary that any single
counterpart be executed by or on behalf of each of the parties hereto, and all
such counterparts shall be deemed to constitute but one and the same instrument)
and shall have been delivered by each of the parties to the other.
 
-28-

--------------------------------------------------------------------------------


 
Section 9.07 Lessor’s Liability. Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Lease by Lessor, that
there shall be absolutely no personal liability on the part of any partner,
director, member, officer or shareholder of Lessor, its successors or assigns
with respect to any of the terms, covenants and conditions of this Lease, and
any liability on the part of Lessor shall be limited solely to Lessor’s interest
in the Premises, such exculpation of liability to be absolute and without any
exception whatsoever.
 
Section 9.08 Amendments and Modifications. Except as expressly provided herein,
this Lease may not be modified or terminated except by a writing signed by
Lessor and Lessee.
 
Section 9.09 Additional Rent. All amounts other than Basic Rent which Lessee is
required to pay or discharge pursuant to this Lease, including the charge
provided for by Section 7.03(e) hereof, shall constitute additional rent which
shall include, but not be limited to all reasonable costs and expenses of Lessee
and Lessor which are incurred in connection or associated with (A) the use,
occupancy, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Premises, (B) the performance of
any of Lessee's obligations under this Lease, (C) the prosecution, defense or
settlement of any litigation involving or arising from any of the Premises or
this Lease, (D) the enforcement by Lessor, its successors and assigns, of any of
its rights under this Lease, (E) any amendment to or modification of this Lease
made at the request of Lessee, (F) costs of Lessor's counsel incurred in
connection with any act undertaken by Lessor (or its counsel) at the request of
Lessee, or incurred in connection with any act of Lessor performed on behalf of
Lessee pursuant to this Lease.
 
Section 9.10 Consent of Lessor. Except as specifically set forth in this Lease,
all consents and approvals to be granted by Lessor shall not be unreasonably
withheld or delayed, and Lessee’s sole remedy against Lessor for the failure to
grant any consent shall be to seek injunctive relief. In no circumstance will
Lessee be entitled to damages with respect to the failure to grant any consent
or approval.
 
Section 9.11 Quiet Enjoyment. Lessor agrees that, subject to the rights of
Lessor under this Lease, Lessee shall hold and enjoy the Premises during the
term of this Lease, free from any hindrance or interference from Lessor or any
party claiming by, through or under Lessor.
 
Section 9.12 Holding Over. If Lessee remains in possession of the Premises, or
any part thereof, after the expiration or other termination of the Term, without
Lessor’s express written consent, Lessee shall be guilty of an unlawful
detention of the Premises and shall be liable to Lessor for damages for use of
the Premises during the period of such unlawful detention at a rate equal to 1.5
times the Basic Rent and all other amounts which would be payable during the
Term hereof (collectively, “Holdover Rent”), plus any consequential damages
suffered by Lessor. In the event of such unlawful detention, Lessee shall
indemnify and hold Lessor harmless from and against any and all claims, suits,
proceedings, losses, damages, liabilities, costs and expenses, including,
without limitation, attorneys’ fees and disbursements, asserted against or
incurred by Lessor, as a result of such unlawful detention. Notwithstanding the
foregoing, Lessor shall be entitled to such other remedies and damages provided
under this Lease or at law or in equity.

-29-

--------------------------------------------------------------------------------


 
Section 9.13 Compliance with Terrorism Laws. Lessee represents and warrants that
to its knowledge, neither Lessee nor any Person controlling Lessee (i) is
included on any Government List (as hereinafter defined); (ii) has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 133224 (September 23, 2001) or in any enabling
or implementing legislation or other Presidential Executive Orders in respect
thereof; (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any offense under the
criminal laws against terrorists, the criminal laws against money laundering,
the Bank Secrecy Act, as amended, the Money Laundering Control Act of 1986, as
amended, or the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001,
Public Law 107-56 (October 26, 2001), as amended; (iv) is currently under
investigation by any governmental authority for alleged criminal activity; or
(v) has a reputation in the community for criminal or unethical behavior. For
purposes of this Lease, the term “Government List” means (1) the Specialty
Designated Nationals and Blocked Persons Lists maintained by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”), (2)
the Denied Persons List and the Entity List maintained by the United States
Department of Commerce, (3) the List of Terrorists and List of Disbarred Parties
maintained by the United States Department of State, (4) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the lists, laws, rules and regulations maintained by OFAC pursuant to
any authorizing statute, Executive Order or regulation, (5) any other similar
list maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to any
Executive Order of the President of the United States of America and (6) any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, as all such Government Lists may be
updated from time to time.
 
Section 9.14 Financing and Subordination, Non-Disturbance and
Attornment. Notwithstanding anything to the contrary in this Lease, this Lease
and Lessee's interest hereunder shall be subject, subordinate and inferior to
any mortgage or other security instrument granted or entered into by Lessor in
connection with the loan by which Lessor acquired the Premises from Lessee, and
any mortgage or other security instrument hereafter placed upon the Premises by
Lessor, and to any and all advances made or to be made thereunder, to the
interest thereon, and all renewals, replacements and extensions thereof,
provided that any such mortgage (or a separate non-disturbance agreement entered
into between Lessee and the Mortgagee in whose favor such mortgage was granted)
shall provide for the recognition of this Lease and all Lessee's rights
hereunder unless and until an Event of Default. If Lessor desires to obtain or
refinance any loan, Lessee shall execute any and all documents that such
Mortgagee reasonably requires in connection with such financing, so long as the
same do not materially adversely affect any right, benefit or privilege of
Lessee under this Lease or materially increase Lessee's obligations under this
Lease. 

-30-

--------------------------------------------------------------------------------


 
Section 9.15 Disclaimer of Purchase Rights. Except for the limited rights of
Lessee to acquire title to the Premises in accordance with the provisions of
Section 6.02(b) hereof, nothing in this Lease is intended or shall operate to
grant to Lessee any right of first refusal, right of first offer, purchase
option, or similar right to elect to purchase or acquire the Premises or any
portion thereof, and Lessee hereby expressly waives any and all such rights.
 
Section 9.16 Security Deposit.
 
(a) For its full and faithful performance of the terms of this Lease, Lessee
will deposit or cause to be deposited with Lessor or Mortgagee, as Lessor shall
designate, on or before the date hereof, Five Hundred Twenty-Eight Thousand Nine
Hundred and 00/100 Dollars ($528,900.00) as a "Security Deposit," it being
expressly understood that such Security Deposit shall not be considered an
advance payment of any Basic Rent, additional rent or other sums payable under
this Lease or a measure of Lessor's damages in case of an Event of Default.
 
(b) Payment of said Security Deposit shall be satisfied by Lessee’s deposit of
cash or a Letter of Credit in said amount. Lessee shall have the right to freely
substitute cash for a Letter of Credit or vice versa, and if paid in cash, any
interest earned shall remain as an additional Security Deposit. If Lessor
transfers its interest in the Premises during the Term to a transferee who
assumes Lessor's obligations hereunder and to whom the Security Deposit is
transferred, Lessor may assign the Security Deposit to the transferee and,
thereafter, Lessor shall have no further liability for the return of such
Security Deposit to Lessee. For the purposes herein, “Letter of Credit” shall
mean an irrevocable standby letter of credit issued to Lessor by a financially
sound national banking association or state chartered bank having assets in
excess of $50,000,000,000 and otherwise reasonably acceptable to Lessor, the
proceeds of which shall be available to Lessor without the need for Lessor to
satisfy any requirements or conditions whatsoever other than delivery of (a) the
original Letter of Credit along with Lessor’s sight draft to the issuing
institution with reference to the appropriate letter of credit number for the
Letter of Credit, as set forth therein and (b) (i) a certificate signed by
Lessor certifying that an Event of Default has occurred and is continuing under
the Lease, or (ii) a certificate signed by Lessor certifying that Lessee has
failed to renew the Letter of Credit at least thirty (30) days prior to its
stated expiration date. The Letter of Credit shall be valid for an initial
period of one (1) year from and after the date of its issuance and, by its
express terms, shall provide (i) that its term shall automatically be extended
for successive one (1) year periods unless at least thirty (30) days prior to
the expiration of the initial one year term or any one year extension (as
applicable) the issuer provides Lessor with written notification that it will
not be extended, and (ii) that Lessor may assign (whether by way of outright or
collateral assignment) all or any portion of its interest in the Letter of
Credit to Mortgagee or any other person (including, without limitation, any
third party purchaser).


(c) Upon the date Lessee files its 10K report for fiscal year 2007, and upon
each subsequent filing of its 10K report thereafter, if according to such 10K
report, Lessee then has (i) a Tangible Net Worth of at least $20 million and
(ii) $10 million of EBITDA, then Lessor shall release $88,500.00 of the Security
Deposit each year Lessee meets such criteria. For the purposes of this Lease,
“Tangible Net Worth” shall mean at any date Lessee's total stockholders' equity
as shown on Lessee’s most recent form 10-K, less any amount reported as
goodwill, all as determined in accordance with GAAP. EBITDA shall mean earnings
before the deduction of interest expenses, taxes, depreciation and amortization.
This potential annual reduction of the Security Deposit will continue so long as
there is no prior uncured Event of Default and until such time that the Security
Deposit is reduced to $264,450. If at any time Lessee is not a publicly traded
company, then Tangible Net Worth and EBITDA shall be determined based on
Lessee’s most recent audited annual financial reports.
 

-31-

--------------------------------------------------------------------------------





 
Section 9.17 Intentionally Deleted.
 
Section 9.18 Intentionally Deleted.
 
Section 9.19 Short Form Memorandum of Lease. Upon Lessor’s or Lessee’s request,
the parties shall record a “short form” Memorandum of Lease identifying the Term
granted to Lessee by this Lease, and any other terms to which the parties may
agree. Any recording costs associated with the memorandum or short form of this
Lease shall be borne by Lessee. Upon the expiration or earlier termination of
this Lease, Lessee shall promptly execute and deliver to Lessor an instrument,
in recordable form, wherein Lessee acknowledges the expiration or earlier
termination of this Lease. Upon transfer or conveyance of the Premises by
Lessor, Lessee agrees to execute an amendment to the memorandum indicating the
change of Lessor.
 
Section 9.20 Intentionally Deleted. 
 
Section 9.21 Brokers. Lessor and Lessee mutually represent and warrant to each
other that it dealt with no real estate brokers in the transactions contemplated
by this Lease, and that no brokerage fees, commissions, or other remuneration of
any kind are due in connection herewith. Lessor shall forever indemnify and hold
harmless Lessee against and in respect of any and all claims, losses,
liabilities and expenses, including, without limitation, reasonable attorney’s
fees and court costs, which Lessee may incur on account of any claim by any
broker or agent or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Lessor in respect to the
transactions herein contemplated. Lessee shall forever indemnify and hold
harmless Lessor against and in respect of any and all claims, losses,
liabilities and expenses, including, without limitation, reasonable attorney’s
fees and court costs, which Lessor may incur on account of any claim by any
broker or agent or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Lessee in respect to the
transactions herein contemplated. The provisions of this Section shall survive
expiration or termination of this Lease.
 
Section 9.22 Waiver of Jury Trial. Lessor and Lessee each hereby expressly,
irrevocably, fully and forever release, waive and relinquish any and all right
to trial by jury.
 
Section 9.23 No Partnership. Nothing herein contained shall be deemed or
construed either by the parties hereto, or by a third party, to create a
relationship between the parties of principal and agent, partnership, or joint
venture. None of computation of rent, or any other provision contained herein,
or any acts of the parties hereto, shall be deemed to create any relationship
between the parties hereto other than the relationship of landlord and tenant.
 
-32-

--------------------------------------------------------------------------------


 
Section 9.24 No Construction Against Drafter. Each of the parties hereto
acknowledges that it is sophisticated and experienced in transactions of the
nature contemplated hereby and that it has been represented by counsel of its
choosing in connection herewith; accordingly, each party hereto waives to the
fullest extent permitted by law the application of any law or rule of
construction requiring that this Lease be construed or interpreted against the
drafting party or in favor of the non-drafting party.
 
Section 9.25 Security Interest and Security Agreement. This Lease shall also
create a security interest in, and Lessee hereby grants to Lessor a security
interest in, all sums on deposit with Lessor (or Lessor’s Mortgagee, as
applicable) pursuant to the provisions of this Lease, including, but not limited
to, the Tax Escrow Payments, the Insurance Escrow Payments, and the Security
Deposit (said funds and accounts are hereinafter referred to collectively as the
“Collateral”). This Lease constitutes a security agreement between Lessee and
Lessor with respect to the Collateral in which Lessor is granted a security
interest hereunder, and, cumulative of all other rights and remedies of Lessor
hereunder, Lessor shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code. “Uniform Commercial Code” means the Uniform
Commercial Code as now or hereafter in effect in the state where the Premises is
located; provided that, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, the Lessor's security interest in any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
such state, the term “Uniform Commercial Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions. Lessee
hereby agrees to execute and deliver on demand and hereby irrevocably
constitutes and appoints Lessor the attorney-in-fact of Lessee to execute and
deliver and, if appropriate, to file with the appropriate filing officer or
office such security agreements, financing statements, continuation statements
or other instruments as Lessor may request or require in order to impose,
perfect or continue the perfection of the lien or security interest created
hereby. Lessee hereby authorizes Lessor at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements with or without the signature of Lessee as authorized by applicable
law, as applicable to all or part of the Collateral. For purposes of such
filings, Lessee agrees to furnish any information requested by the Lessor
promptly upon request therefor by Lessor. Lessee also ratifies its authorization
for the Lessor to have filed any like initial financing statements, amendments
thereto or continuation statements, if filed prior to the date of this Lease.
Lessee agrees to furnish Lessor with notice of any change in the name, identity,
organizational structure, residence, state of incorporation, state of
organization or state of formation or principal place of business or mailing
address of Lessee within ten (10) days of the effective date of any such change.
Upon the occurrence of any Event of Default, Lessor shall have the rights and
remedies as prescribed in this Lease, or as prescribed by general law, or as
prescribed by any applicable Uniform Commercial Code, all at Lessor’s election.
 
Section 9.26 Radon Gas Disclosure. Florida Statutes 404.056(5) requires the
following statement: Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.
 
-33-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first above written.
 

        LESSOR:      
NL VENTURES V PLANT CITY, L.P.
 
   
   
  By:   NL Ventures V Plant City Management, L.L.C.,
its sole General Partner
        By:  

--------------------------------------------------------------------------------

Name: Peter S. Carlsen
  Title: President

 


--------------------------------------------------------------------------------


 

        LESSEE:      
MODTECH HOLDINGS, INC.,
a Delaware corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



EXHIBIT A

 
LEGAL DESCRIPTION OF LAND


--------------------------------------------------------------------------------



EXHIBIT B

 
PERMITTED EXCEPTIONS


--------------------------------------------------------------------------------



EXHIBIT C

 
BASIC RENT SCHEDULE
 
The annual Basic Rent for the first Lease Year of the Term shall be
$491,160.00. 
 
The Basic Rent shall increase annually by 3.0% for the second Lease Year through
the twentieth Lease Year. Basic Rent (in U.S. dollars) is payable as shown
below:
 
Lease Year
 
Dates
 
Annual Rent
 
Monthly Rent
1
 
November 1, 2006 through October 31, 2007
 
491,160.00
 
40,930.00
2
 
November 1, 2007 through October 31, 2008
 
505,894.80
 
42,157.90
3
 
November 1, 2008 through October 31, 2009
 
521,071.64
 
43,422.64
4
 
November 1, 2009 through October 31, 2010
 
536,703.79
 
44,725.32
5
 
November 1, 2010 through October 31, 2011
 
552,804.91
 
46,067.08
6
 
November 1, 2011 through October 31, 2012
 
569,389.05
 
47,449.09
7
 
November 1, 2012 through October 31, 2013
 
586,470.73
 
48,872.56
8
 
November 1, 2013 through October 31, 2014
 
604,064.85
 
50,338.74
9
 
November 1, 2014 through October 31, 2015
 
622,186.79
 
51,848.90
10
 
November 1, 2015 through October 31, 2016
 
640,852.40
 
53,404.37
11
 
November 1, 2016 through October 31, 2017
 
660,077.97
 
55,006.50
12
 
November 1, 2017 through October 31, 2018
 
679,880.31
 
56,656.69
13
 
November 1, 2018 through October 31, 2019
 
700,276.72
 
58,356.39
14
 
November 1, 2019 through October 31, 2020
 
721,285.02
 
60,107.08
15
 
November 1, 2020 through October 31, 2021
 
742,923.57
 
61,910.30
16
 
November 1, 2021 through October 31, 2022
 
765,211.28
 
63,767.61
17
 
November 1, 2022 through October 31, 2023
 
788,167.61
 
65,680.63
18
 
November 1, 2023 through October 31, 2024
 
811,812.64
 
67,651.05
19
 
November 1, 2024 through October 31, 2025
 
836,167.02
 
69,680.59
20
 
November 1, 2025 through October 31, 2026
 
861,252.03
 
71,771.00

 

--------------------------------------------------------------------------------



The Basic Rent shall increase annually by 3.0% for any Extended Term and is
payable as shown below:


Lease Year
 
Dates
 
Annual Rent
 
Monthly Rent
21
 
November 1, 2026 through October 31, 2027
 
887,089.59
 
73,924.13
22
 
November 1, 2027 through October 31, 2028
 
913,702.28
 
76,141.86
23
 
November 1, 2028 through October 31, 2029
 
941,113.35
 
78,426.11
24
 
November 1, 2029 through October 31, 2030
 
969,346.75
 
80,778.90
25
 
November 1, 2030 through October 31, 2031
 
998,427.15
 
83,202.26



Lease Year
 
Dates
 
Annual Rent
 
Monthly Rent
26
 
November 1, 2031 through October 31, 2032
 
1,028,379.97
 
85,698.33
27
 
November 1, 2032 through October 31, 2033
 
1,059,231.37
 
88,269.28
28
 
November 1, 2033 through October 31, 2034
 
1,091,008.31
 
90,917.36
29
 
November 1, 2034 through October 31, 2035
 
1,123,738.56
 
93,644.88
30
 
November 1, 2035 through October 31, 2036
 
1,157,450.71
 
96,454.23


--------------------------------------------------------------------------------


 
EXHIBIT D
 
SEVERABLE PROPERTY

 
Severable Property shall include all apparatus, personal property, trade
fixtures, inventory, equipment, machinery, fittings, furniture, furnishings,
chattel, materials and supplies located on and used in, or related to Lessee’s
business, including, but not limited to, existing cranes, mainframe computers,
kitchen equipment and telephone and similar systems and articles of personal
property of every kind and nature whatsoever, and any additions, replacements,
accessions and substitutions thereto or therefor, and all proceeds of all of the
foregoing, and all personal property set forth in the table consisting of seven
(7) pages attached to this Exhibit D.
 
Severable Property shall not include the Improvements.


--------------------------------------------------------------------------------


 
ex1043pg18 [ex1043pg18.jpg]



--------------------------------------------------------------------------------


 
ex1043pg19 [ex1043pg19.jpg]

 

--------------------------------------------------------------------------------


 
ex1043pg20 [ex1043pg20.jpg]


--------------------------------------------------------------------------------


 
ex1043pg21 [ex1043pg21.jpg]



--------------------------------------------------------------------------------


 
ex1043pg22 [ex1043pg22.jpg]

 

--------------------------------------------------------------------------------



ex1043pg23 [ex1043pg23.jpg]


--------------------------------------------------------------------------------


 
EXHIBIT E
 
IMMEDIATE REPAIRS
 
ex1043exE [ex1043exe.jpg]


--------------------------------------------------------------------------------


 
EXHIBIT F
 
LANDLORD’S WAIVER AND CONSENT

 
THIS LANDLORD’S WAIVER AND CONSENT (“Waiver and Consent”) is made and entered
into as of this _____ day __________, 2006 by and between NL VENTURES V PLANT
CITY, L.P., a Texas limited partnership (“Landlord”), and LAURUS MASTER FUND,
LTD., a Cayman Islands company (“Laurus”).
 
A.  Landlord is the owner of the real properly commonly known as 1602 Industrial
Park Dr., Plant City, Florida 33566, and particularly described in the Lease
described below (the “Premises”).
 
B.  Landlord has entered into that certain Lease Agreement, attached hereto as
Exhibit A, dated of even date herewith (together with all amendments and
modifications thereto and waivers thereof, the “Lease”) with Modtech Holdings,
Inc., a Delaware corporation (“Company”), with respect to the Premises.
 
C.  Laurus has entered into a Security Agreement (the “Security Agreement”) with
Company and certain of Company’s affiliates, and to secure the obligations
arising under such Security Agreement, Company has granted to Laurus a security
interest in and lien upon certain assets of Company, including, without
limitation, all of Company’s cash, cash equivalents, goods, inventory,
machinery, equipment, and furniture and trade fixtures (such as equipment bolted
to floors), together with all additions, substitutions, replacements and
improvements to, and proceeds of, the foregoing, but excluding any of the items
listed on Exhibit B attached hereto (collectively, the “Collateral”).
 
NOW, THEREFORE, in consideration of any financial accommodations extended by
Laurus to Company and/or its affiliates at any time, and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.  Landlord acknowledges that (a) the Lease is in full force and effect and (b)
Landlord is not aware of any existing default under the Lease.
 
2.  Landlord will use its best efforts to provide Laurus with written notice of
any default by Company under the Lease resulting in termination of the Lease (a
“Default Notice”). Laurus shall have at least fifteen (15) days following
receipt of such Default Notice to cure such default, but Laurus shall not be
under any obligation to cure any default by Company under the Lease. No action
by Laurus pursuant to this Waiver and Consent shall be deemed to be an
assumption by Laurus of any obligation under the Lease, and, except as provided
in paragraphs 6 and 7 below, Laurus shall not have any obligation to Landlord.
 
3.  Landlord acknowledges the validity of Laurus’ lien on the Collateral and,
until such time as the obligations of Company to Laurus are indefeasibly paid in
full, Landlord subordinates to Laurus any interest in the Collateral, and
Landlord agrees not to distrain or levy upon any Collateral or to assert any
landlord lien, right of distraint or other claim against the Collateral for any
reason.


--------------------------------------------------------------------------------


 
4.  Prior to receipt of a Default Notice, Laurus or its representatives or
invitees may, with reasonable notice to Landlord (provided that such notice
shall not be required in the event Laurus reasonably believes such access is
necessary to preserve or protect the Collateral), enter upon the Premises at any
time without any interference by Landlord to inspect or remove any or all of the
Collateral, including, without limitation, by public auction or private sale
pursuant to the provisions of paragraph 7 below.
 
5. Upon receipt of a Default Notice, Landlord will permit Laurus and its
representatives and invitees to occupy and remain on the Premises; provided,
that (a) such period of occupation (the “Disposition Period”) shall not exceed
ninety (90) days following receipt by Laurus of a Default Notice or if the Lease
has expired by its own terms (absent a default thereunder) up to thirty (30)
days following such expiration; (b) for the actual period of occupancy by
Laurus, Laurus will pay to Landlord the rent, utilities and taxes due under the
Lease, pro-rated on a per diem basis determined on a 30-day month, and shall
provide Landlord with a certificate of insurance naming Landlord as an
additional insured covering property damage and personal injury arising on the
Premises from such removals by Laurus of any Collateral therefrom; and (c) such
amounts paid by Laurus to Landlord shall exclude any rent adjustments, indemnity
payments or similar amounts for which the Company remains liable under the Lease
for default, holdover status or other similar charges. If any injunction or stay
is issued that prohibits Laurus from removing the Collateral, the commencement
of the Disposition Period will be deferred (or, if the Disposition Period has
started, it will stop) until such injunction or stay is lifted or removed with
respect to Laurus. Notwithstanding the foregoing sentence, Laurus shall be
obligated to pay the items set forth in (b) above during the Disposition Period
(and any deferment or postponement of same) unless both Laurus is stayed from
removing the Collateral and Landlord is stayed from re-letting the Premises. If
Laurus fails to remove the Collateral by the end of the Disposition Period, then
Landlord shall have the right to remove there from any Collateral remaining on
the Premises at the end of the Disposition Period and to store such Collateral
at Laurus’s cost and expense unless and until Laurus shall notify Landlord in
writing of Laurus’s abandonment of such Collateral. If Laurus delivers such a
written notice of abandonment of such Collateral to Landlord, then such
Collateral shall be deemed abandoned by Laurus and Landlord shall be entitled,
though not obligated, to dispose of the Collateral in any manner it sees fit
with no compensation or liability whatsoever to Laurus or Company.
 
6. During any Disposition Period, (a) Laurus and its representatives and
invitees may inspect, repossess, remove and otherwise deal with the Collateral,
and Laurus may advertise and conduct public auctions or private sales of the
Collateral at the Premises, in each case without interference by Landlord or
liability of Laurus to Landlord, so long as Laurus fulfills its obligations
hereunder; and (b) Laurus shall make the Premises available for inspection by
Landlord and prospective tenants and shall cooperate in Landlord’s reasonable
efforts to re-lease the Premises. If Laurus conducts a public auction or private
sale of the Collateral at the Premises, Laurus shall use reasonable efforts to
notify Landlord first and to hold such auction or sale in a manner which would
not unduly disrupt Landlord’s or any other tenant’s use of the Premises.


--------------------------------------------------------------------------------

 
 
7. Laurus shall promptly repair, at Laurus’ expense, or reimburse Landlord for
any physical damage to the Premises actually caused by the conduct of such
auction or sale and any removal of Collateral by or through Laurus (ordinary
wear and tear excluded). Laurus shall not be liable for any diminution in value
of the Premises caused by the absence of Collateral removed, and Laurus shall
not have any duty or obligation to remove or dispose of any Collateral or any
other property left on the Premises by Company.
 
8. All notices hereunder shall be in writing, sent by certified mail, return
receipt requested or by telecopy with verified receipt, to the respective
parties at the addresses set forth on the signature page hereto or at such other
address as the receiving party shall designate in writing.
 
9. This Waiver and Consent may be executed in any number of several
counterparts, shall be governed and controlled by, and interpreted under, the
laws of the State of New York, and shall inure to the benefit of Laurus and its
successors and assigns and shall be binding upon Landlord and its successors
amid assigns (including any transferees of the Premises).
 
[Signature Page to Follow]


--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Landlord’s Waiver and Consent is entered into as of the
date first set forth above.

        “LANDLORD”      
NL VENTURES V PLANT CITY, L.P.,
a Texas limited partnership
 
   
   
    By:  
NL Ventures V Plant City Management,  
L.L.C., a Texas limited liability company,  
its sole General Partner
          By:    

--------------------------------------------------------------------------------

Name: Peter S. Carlsen
Title: President
  Address: c/o AIC Ventures  
8080 N. Central Expressway
Suite 1220
Dallas, Texas 75206
Telephone: 214-363-5620
Facsimile: 214-363-4968

 

        “LAURUS”       LAURUS MASTER FUND, LTD.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   

--------------------------------------------------------------------------------

Title: 
 

--------------------------------------------------------------------------------

Address: c/o Laurus Capital Management, LLC
 
825 Third Avenue, 14th Floor
New York, New York 10022
Attention: John E. Tucker, Esq.
 
Telephone:  (212) 541-5800
Facsimile: (212) 541-4434

 


--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
LEASE
 
(see attached)


--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
EXCLUDED PROPERTY

 
All of the following, to the extent situated on the Premises or used (or useful)
in the operation, maintenance or repair of the Premises: gas and electric
fixtures, appliances and wiring; boilers, water chillers (for heating,
ventilating and air conditioning), elevators, escalators, incinerators, motors,
dynamos, heating and air conditioning equipment; mechanical and air handling
equipment; lighting fixtures; doors and door frames; sinks, water closets,
basins, pipes, electrical systems, faucets, fire prevention and extinguishing
apparatus; central music and public address systems; burglar alarms, security
systems and surveillance equipment; shades, awnings, screens and window blinds;
rugs, carpets and other floor coverings; drapes and curtains; and décor
equipment.


--------------------------------------------------------------------------------

 
 